

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.145
 



 
REAL ESTATE SALE AGREEMENT
 
by and between
 
HUB PROPERTIES TRUST,
 
a Maryland real estate investment trust, Seller,
 
and
 
111 RIVER REALTY L.L.C.
 
a New Jersey limited liability company, Purchaser
 
for property located at
 
111 River Street
 
Hoboken, New Jersey
 
Dated: April 22, 2016
 

 
 

--------------------------------------------------------------------------------

 



 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 

1.
PURCHASE AND SALE OF PROPERTY 
1

 
2.
PURCHASE PRICE 
2

 
 
2.1
Earnest Money 
2

 
2.3
Cash Balance 
3

 
 
3.
EVIDENCE OF TITLE 
3

 
 
3.1
Matters Before the Objection Date 
3

 
3.2
Matters After the Effective Date 
3

 
4.
CLOSING 
5

 
 
4.1
Seller’s Closing Deliveries 
5

 
4.2
Purchaser’s Closing Deliveries 
6

 
4.3
Closing Prorations and Adjustments 
7

 
 
4.3.1
Taxes 
7

 
4.3.2
Rent 
7

 
4.3.3
Security Deposits 
7

 
4.3.4
Utilities 
8

 
4.3.5
Service Contracts 
8

 
4.3.6
Fees Payable 
8

 
4.3.7
Tenant Inducement Costs, Leasing Commissions and Construction Contracts 
8

 
4.3.8
Rentals 
10

 
 
4.4
Tenant Reimbursements 
12

 
 
4.4.1
For the Calendar Year of the Closing 
12

 
4.4.2
For Prior Calendar Years 
13

 
4.4.3
Other Costs 
13

 
4.4.4
Rent Paid in Arrears 
14

 
 
4.5
Reservation of Rights to Contest 
14

 
4.6
Transaction Costs 
14

 
4.7
Reprorations 
14

 
 
5.
CASUALTY LOSS AND CONDEMNATION 
15

 
6.
BROKERAGE 
15

 
7.
DEFAULT AND REMEDIES 
15

 
 
7.1
Pre-Closing Purchaser’s Remedies 
15

 
7.2
Pre-Closing Seller’s Remedies 
16

 
7.3
Post-Closing Remedies 
16

 
 
8.
CONDITIONS PRECEDENT 
16

 
 
8.1
Due Diligence Period 
17

 
8.2
Estoppel Certificates 
17

 
8.3
Subordination, Non-Disturbance and Attornment Agreements 
19

 
8.4
Accuracy of Seller’s Representations and Warranties 
20

 
8.5
Board Approval 
20

 
8.6
Accuracy of Purchaser’ Representations and Warranties 
20

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 
9.
REPRESENTATIONS, WARRANTIES AND COVENANTS 
21

 
 
9.1
Seller’s Representations and Warranties 
21

 
 
9.1.1
Organization and Authority 
21

 
9.1.2
No Conflict 
21

 
9.1.3
Condemnation 
21

 
9.1.4
Litigation 
21

 
9.1.5
Enforceability 
21

 
9.1.6
FIRPTA 
21

 
9.1.7
No Bankruptcy 
21

 
9.1.8
Executive Order 
22

 
9.1.9
Leases 
23

 
9.1.10
Rent Roll and Delinquency Report 
23

 
9.1.11
Service Contracts 
23

 
9.1.12
Tax Proceeding 
23

 
9.1.13
No Options 
23

 
9.1.14
No Employees 
24

 
9.1.15
ERISA 
24

 
 
9.2
Representations Remade 
24

 
9.3
Covenants 
25

 
 
9.3.1
New Leases 
25

 
9.3.2
Service Contracts 
25

 
9.3.3
Operations 
26

 
9.3.4
Other Agreements 
26

 
9.3.5
Ground Lease 
26

 
9.3.6
Notices 
26

 
9.4
Purchaser’s Representations and Warranties 
27

 
 
9.4.1
ERISA 
27

 
9.4.2
Organization and Authority 
27

 
9.4.3
No Conflict 
27

 
9.4.4
No Bankruptcy 
27

 
9.4.5
Executive Order 
27

 
9.4.6
Enforceability 
28

 
9.4.7
FCPA 
28

 
 
9.5
Survival 
29

 
9.6
Employee Lists 
29

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
 
9.7
Utility Agreements 
29

 
9.8
Brokerage Commissions 
30

 
 
10.
LIMITATION OF LIABILITY 
30

 
11.
MISCELLANEOUS 
31

 
 
11.1
Entire Agreement 
31

 
11.2
Assignment 
31

 
11.3
Modifications 
31

 
11.4
Time of Essence 
31

 
11.5
Governing Law 
31

 
11.6
Notices 
31

 
11.7
“AS IS” SALE 
33

 
11.8
TRIAL BY JURY; RESCISSION 
35

 
11.9
Confidentiality 
35

 
11.10
Reports 
37

 
11.11
Reporting Person 
37

 
11.12
Section 1031 Exchange 
37

 
11.13
Press Releases 
37

 
11.14
Counterparts 
38

 
11.15
Construction 
38

 
11.16
Attorneys’ Fees 
38

 
11.17
No Memorandum of Agreement 
38

 
11.18
Severability 
38

 
11.19
New Jersey Bulk Sales 
38



 

 
-iii-

--------------------------------------------------------------------------------

 

REAL ESTATE SALE AGREEMENT


111 River Street, Hoboken, New Jersey


THIS REAL ESTATE SALE AGREEMENT (this “Agreement”) is made effective as of April
22, 2016 (the “Effective Date”), by and between HUB PROPERTIES TRUST, a Maryland
real estate investment trust (“Seller”), and 111 RIVER REALTY L.L.C. , a New
Jersey limited liability company (“Purchaser”).
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:
 
1. PURCHASE AND SALE OF PROPERTY. Subject to and in accordance with the terms
and conditions set forth in this Agreement, Purchaser shall purchase from Seller
and Seller shall sell to Purchaser all of Seller’s right, title and interest
(the “Leasehold Interest”) as lessee under the lease (the “Ground Lease”)
further described on Exhibit A-1 attached hereto, with respect to a certain
parcel of real estate (the “Real Property”) in the City of Hoboken, County of
Hudson, State of New Jersey, which parcel is more particularly described on
Exhibit A attached hereto and commonly known as “111 River Street”, together
with: (a) Seller’s leasehold interest in all buildings and improvements located
on the Real Property (the “Improvements”); (b) all right, title and interest of
Seller in and to leases, occupancy agreements and license agreements affecting
the Property or any part thereof (“Leases”; a list of the Leases in effect as of
the Effective Date is attached hereto as Exhibit Q to that certain letter of
even date herewith from Seller to Purchaser and countersigned by Purchaser (the
“Company Disclosure Letter”)) which are in effect as of the Closing Date (the
“Assignable Leases”); (c) all furniture, furnishings, fixtures, equipment and
other tangible personal property (including, any hydraulic lift stakers for use
in the garage) owned by Seller, located on the Real Property and used solely in
connection therewith, but excluding (i) any and all computer hardware and
software and (ii) any item containing a logo, name or mark identifying Seller or
Seller’s Affiliates (as defined in Section 10), and excluding the items set
forth on Exhibit B attached hereto (the “Tangible Personal Property”); (d) all
right, title and interest of Seller under any maintenance, service, advertising
and other contracts with respect to the operation of the Real Property and
Improvements (“Service Contracts”), and which are in effect as of the Closing
Date (but excluding (i) Service Contracts designated as “National” or
“Regional”, (ii) Service Contracts which are not freely assignable and (iii)
property management and leasing brokerage agreements) (“Assignable Service
Contracts”) (a list of Service Contracts in effect as of the Effective Date is
attached hereto as Exhibit C to the Company Disclosure Letter); (e) all right,
title and interest of Seller under any contracts (“Construction Contracts”) for
work or improvements at the Property (“Construction Work”), and which are in
effect as of the Closing Date to the extent that work thereunder is not
completed as of the Closing Date (“Assignable Construction Contracts”), but
excluding Construction Contracts which are not freely assignable (the “Retained
Construction Contracts”); a list of Construction Contracts in effect as of the
Effective Date is attached hereto as Exhibit D to the Company Disclosure Letter,
and (f) to the extent assignable, all right, title and interest of Seller in and
to (i) all site plans, construction and development drawings, plans and
specifications for or relating to the Property, if any, (ii) all sewer and water
permits and licenses, building permits, certificates of occupancy, demolition
and excavation permits, curb cut and right-of-way permits, drainage rights,
permits, licenses and similar or equivalent private and governmental documents
of every kind and character whatsoever pertaining or applicable to or in any way
connected with the development, construction, ownership, or operation of the
Property, if any, (iii) all warranties, guarantees, and bonds (express or
implied) of any contractor, manufacturer, materialman or other third party
pertaining or applicable to or in any way connected with the development,
construction, ownership or operation of the Property, if any and (iv) all trade
names and general intangibles relating to the Property, including, without
limitation rights, if any, to the name “Waterfront Corporate Center I” but
excluding the name of Seller or any of its affiliates or derivations thereof
(collectively, the “Intangible Property”). Items (a) through (f) above, together
with the Leasehold Interest, are collectively referred to in this Agreement as
the “Property”; provided, however, the term “Property” expressly excludes all
property owned by tenants or other users or occupants of the Property, all
rights with respect to any refund of taxes applicable to any period prior to the
Closing Date (as defined in Section 4 below), all rights to any insurance
proceeds or settlements for events occurring prior to Closing (subject to
Section 5 below) and all property in the management office of the Property owned
by the Property Manager (as defined in Section 4.1 below).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The parties hereto acknowledge that (a) pursuant to the Ground Lease, Ground
Lessor has the right to consent to an assignment of the lessee’s interest in the
Ground Lease and (b) the obligation of the Seller and the Purchaser to close
hereunder is conditioned upon Ground Lessor delivering written consent to the
assignment of the Ground Lease from Seller to Purchaser. No later than five (5)
Business Days after the Effective Date, Seller shall deliver a written request
to Ground Lessor under Section 17.2 of the Ground Lease for consent to the
assignment of the Ground Lease from Seller to Purchaser (“Ground Lease Consent”)
and Purchaser covenants, promptly upon request by Seller, to provide to Seller
and Ground Lessor such information (certified by an officer of Seller as true
and correct) as Seller or Ground Lessor may require regarding the identity and
financial condition of Purchaser, together with a binding written commitment
that if Closing occurs, Purchaser will engage a property manager meeting the
requirements of Section 17.1 of the Ground Lease.
 
2. PURCHASE PRICE. The total consideration to be paid by Purchaser to Seller for
the Property is TWO HUNDRED THIRTY FIVE MILLION and No/100
Dollars ($235,000,000.00) (the “Purchase Price”).
 
2.1 Earnest Money. Within one (1) Business Day (as defined in Section 11.4)
following the Effective Date, Purchaser shall deliver to the escrow agent
identified in the Company Disclosure Letter (in its capacity as escrow agent,
“Escrow Agent”) the sum of TWENTY FIVE MILLION and No/100
Dollars ($25,000,000.00) (together with any interest earned thereon and net of
investment costs, the “Earnest Money”) to be received pursuant to the Escrow
Agreement attached hereto as Exhibit E, which shall be executed by Purchaser and
Seller concurrently with the execution of this Agreement.
 

 
-2-

--------------------------------------------------------------------------------

 



 
2.2 The Earnest Money shall be invested as Seller and Purchaser so direct. Any
and all interest earned on the Earnest Money shall be reported to Purchaser’s
federal tax identification number. Except as expressly set forth herein to the
contrary, the Earnest Money shall become nonrefundable upon the expiration of
the Due Diligence Period if Purchaser does not notify Seller in writing on or
before the expiration of the Due Diligence Period that Purchaser elects to
terminate this Agreement. If the transaction closes in accordance with the terms
of this Agreement, then Escrow Agent shall deliver the Earnest Money to Seller
at Closing as payment toward the Purchase Price. In all other events, the
Earnest Money shall be applied as set forth in this Agreement.
 
2.3 Cash Balance. At Closing, Purchaser shall pay to Seller the Purchase Price,
less the Earnest Money, plus or minus the prorations described in this Agreement
(such amount, as adjusted, being referred to as the “Cash Balance”). Purchaser
shall pay the Cash Balance by federal funds wire transferred to an account
designated by Seller in writing.
 
3. EVIDENCE OF TITLE.
 
3.1 Matters Before the Objection Date. Prior to the date hereof Purchaser has
obtained (a) a current commitment for an ALTA Leasehold Owner’s Title Insurance
Policy (the “Title Commitment”), in the amount of the Purchase Price, issued by
the title insurer identified in the Company Disclosure Letter (in its or their
capacity as title insurer, “Title Insurer”); and (b) available copies of all
title exception documents referred to in the Title Commitment.  Seller has
delivered to Purchaser a survey of the Real Property and the Improvements
(“Survey”). Seller and Purchaser agree that the exceptions set forth on Exhibit
F attached hereto shall be deemed the “Permitted Exceptions” for all purposes
hereof.
 
3.2 Matters After the Effective Date. Between the Effective Date and the Closing
Date, Purchaser may notify Seller in writing (the “Gap Notice”) of Purchaser’s
objections to any exceptions to title that (i) were not disclosed by the Title
Commitment or any update thereof received by Purchaser prior to the Effective
Date, (ii) is either (a) curable by Seller or (b) is not curable by Seller using
commercially reasonable efforts and materially and adversely affects Purchaser
or the Property, and (iii) are not set forth on Exhibit F; provided, however,
Purchaser must notify Seller of each such objection within three (3) Business
Days after receiving written notice from Title Insurer of the existence of same,
but in no event later than 10:00 A.M. Central Time on the Closing Date. If
Purchaser delivers a Gap Notice, Seller shall have until the earlier to occur of
(x) noon Chicago time on the Closing Date and (y) the date that is two (2)
Business Days after Seller’s receipt of the Gap Notice (“Seller’s Response
Deadline”) to provide written notice to Purchaser (“Seller’s Response”)
specifying whether or not Seller elects, by the Closing Date, to “Cure” such
objections (provided, Seller shall be required to Cure any Required Clearance
Exceptions). “Cure” shall mean causing Title Insurer to, at no additional cost
to Purchaser, either (a) remove such matters or exceptions which Purchaser
objected to in its Gap Notice, or (b) endorse over such matters or exceptions to
which Purchaser has objected in its Gap Notice. If Seller fails to provide
Seller’s Response prior to Seller’s Response Deadline, Seller will be deemed to
have elected not to Cure such matters or exceptions. If Seller elects, or is
deemed to have elected, not to cause Title Insurer to Cure one or more matters
or exceptions to which Purchaser has objected in its Gap Notice, then, on or
before the earlier of (a) 1:00 P.M. Central Time on the Closing Date and (b) two
(2) Business Days after Purchaser’s receipt of Seller’s Response to the Gap
Notice (or, if Seller’s Response to the Gap Notice is not timely delivered, the
expiration of the time permitted for Seller to issue Seller’s Response to the
Gap Notice), Purchaser shall deliver Seller written notice that Purchaser has
elected to either (1) waive the matters or exceptions which Seller has elected,
or been deemed to have elected, not to Cure (in which event such matters or
exceptions shall be Permitted Exceptions and Purchaser will close in accordance
with the terms of this Agreement), or (2) terminate this Agreement, in which
event the Earnest Money shall be returned to Purchaser, at which time this
Agreement shall, without further action of the parties, terminate and become
null and void and neither party shall have any further rights or obligations
under this Agreement, except for those which expressly survive termination of
this Agreement. Further, if Seller elects to Cure any matters or exceptions and
fails to do so on or before the then scheduled Closing Date (provided that
Seller may extend the then scheduled Closing Date for such period as shall be
reasonably required to Cure such matters and exceptions (but not exceeding
thirty (30) days)), Purchaser shall have the option, as its sole and exclusive
remedy, to either (i) waive the unsatisfied objections (in which event such
matters or exceptions shall be Permitted Exceptions) and close, or (ii)
terminate this Agreement, in which event the Earnest Money shall be returned to
Purchaser, at which time this Agreement shall, without further action of the
parties, terminate and become null and void and neither party shall have any
further rights or obligations under this Agreement, except for those which
expressly survive termination of this Agreement. If Purchaser does not elect to
terminate this Agreement, Purchaser shall consummate the Closing and accept
title to the Property subject to such exceptions and matters (in which event,
such exceptions and matters shall be deemed Permitted Exceptions).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.3 Notwithstanding anything in this Section 3 to the contrary, Seller shall be
required to Cure (each a “Required Clearance Exception”): (i) all
mortgages/deeds of trust (and related security instruments) granted or assumed
by Seller, liens for property taxes which are due and payable prior to the
Closing Date, income tax liens of Seller and mechanics’ liens caused by Seller,
in each instance which are encumbering leasehold title to all or any part of the
Property (excluding any liens or encumbrances that either (a) Ground Lessor or
(b) a tenant has caused), (ii) except as required by clause (iii) below, Cure
any and all other monetary liens encumbering leasehold title to all or any part
of the Leasehold Interest that may be removed by payment of a liquidated amount
which in the aggregate does not exceed $1,000,000, and (iv) all matters and
exceptions which result from the acts or omissions of Seller or its affiliates
in violation of this Agreement from and after the date of the Title Commitment.
 
3.4 At the Closing, (x) Purchaser may obtain an ALTA Leasehold Owner’s Policy of
Title Insurance (the “Owner’s Policy”) insuring Purchaser’s interest in the
Ground Lease subject to no liens or encumbrances other than the Permitted
Exceptions from Title Insurer; provided Title Insurer shall retain 51% of the
premium and the Co-insurer (as defined in the Company Disclosure Letter) shall
co-insure the policy (with a “me too” endorsement) and retain 49% of the premium
and (y) Seller shall deliver to the Title Insurer such documents and instruments
as Title Insurer shall reasonably request in order to permit Title Insurer to
issue the Owner’s Policy in the manner required pursuant to this Section 3,
including, without limitation, one or more title affidavit(s), and evidence of
authority and good standing (a copy of each such document or instrument shall be
delivered to Purchaser at or prior to Closing).
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
4. CLOSING.   The payment of the Purchase Price, the transfer of the Leasehold
Interest, and the satisfaction of all other terms and conditions of the
transaction contemplated by this Agreement (the “Closing”) shall occur at noon
Pacific time on the fifth (5th) Business Day following the date upon which (a)
Seller notifies Purchaser in writing that Seller has satisfied the conditions
precedent to Purchaser’s obligation to close under Sections 8.2.1 and 8.2.2,
which notice shall be accompanied by copies of the Required Estoppel
Certificates, GL Estoppel Certificate and Ground Lease Consent (as such terms
are hereafter or hereinbefore defined) in satisfaction thereof, or (b) Purchaser
notifies Seller in writing that Purchaser waives any conditions precedent to
Purchaser’s obligation to close under Sections 8.2.1 and 8.2.2 which then remain
outstanding.  Seller and Purchaser shall cooperate in good faith to cause the
Closing to occur within sixty (60) days following the Effective Date (such date
the “Initial Closing Date”); provided, however, in the event that Seller shall
be unable to satisfy the conditions precedent to Purchaser’s obligation to close
under this Agreement, either Seller or Purchaser may elect, by delivery of
written notice thereof to the other party hereto received no later than noon
Pacific time on the Business Day immediately preceding the Initial Closing Date,
to postpone the Closing for a period not to exceed thirty (30) days in the
aggregate in order to permit Seller to satisfy such conditions. Notwithstanding
anything to the contrary in this Agreement, absent mutual agreement of Seller
and Purchaser, the Closing Date shall in no event occur later than the ninetieth
(90th) day after the Effective Date (the “Outside Closing Date”). The date upon
which the Closing actually occurs is referred to herein as the “Closing Date”.
 
4.1 Seller’s Closing Deliveries. At Closing, Seller shall execute (as necessary)
and deliver to Purchaser (either through escrow or as otherwise provided below)
each of the documents described below: (i) one original Assignment and
Assumption of Lease in the form of Exhibit P attached hereto in form acceptable
to Title Insurer; (ii) two original counterparts of a bill of sale and
assignment and assumption of Assignable Leases, Assignable Service Contracts,
Assignable Construction Contracts and Intangible Property, in the form attached
hereto as Exhibit G (the “Bill of Sale and General Assignment”), which Bill of
Sale and General Assignment shall include, to the extent any Construction Work
is then completed as of the Closing Date, and to the extent assignable without
cost to Seller or consent of a third party, an assignment of any warranties,
guaranties and other Intangible Property arising under any Assignable
Construction Contracts with respect to such then completed Construction Work;
(iii) one original notice letter to tenants, substantially in the form attached
hereto as Exhibit H; (iv) one original notice letter to each vendor or
contractor under an Assignable Service Contract or Assignable Construction
Contract, substantially in the form attached hereto as Exhibit I; (v) Seller’s
non-foreign affidavit, in the form attached hereto as Exhibit J; (vi) one
counterpart of the Joint Closing Statement (as defined in Section 4.3 below);
(vii) one counterpart of the final and agreed-upon closing statement prepared by
Escrow Agent (the “Escrow Agent’s Closing Statement”); (viii) evidence of
termination of (a) any existing master property management agreement with Equity
Commonwealth Management LLC, a Delaware limited liability company (“EQC
Management”), (b) any existing sub-management agreement with CBRE, Inc., a
Delaware corporation (“Property Manager”) and (c) any Service Contracts
identified to be terminated by Seller pursuant to Section 9.3.2 below (provided,
as to this clause (c), such termination shall be effective as set forth in
Section 9.3.2); (ix) a list of Protected Tenants (as defined in Section 4.3.7.2
below); (x) such transfer tax forms as are required by law, if any (the
“Transfer Documents”); (xi) a resignation letter from the “O&M Board” (as
defined in the Ground Lease) executed by any employee or agent of Seller that is
a representative for Seller on such board; (xii) assignments of Seller’s rights
to any security deposit that is not in the form of cash, and (xiii) either (x)
evidence reasonably satisfactory to Purchaser of the payment by Seller of any
accrued parking tax due and payable to the City of Hoboken from January 1, 2011
to the Closing Date (together with any interest or penalties assessed thereon,
“Accrued Parking Tax”)  or (y) an indemnity in form reasonably satisfactory to
Purchaser from Seller (provided, Seller and Purchaser hereby agree that the
indemnity signed at Closing shall in any event include a covenant on the part of
Seller to maintain, at all times prior to payment in full of the Accrued Parking
Tax, a net worth of no less than $5,000,000) with respect to any loss, cost,
damage or expense Purchaser may incur as a result of Seller’s failure to pay any
Accrued Parking Tax. To the extent any Service Contract is not assignable, such
contract shall not be assigned. To the extent any Construction Contract is a
Retained Construction Contract and whether or not the Construction Work
thereunder is completed as of the Closing Date, then at Closing the parties
shall enter into such agreement or instrument in form and substance as the
parties shall reasonably agree pursuant to which Seller shall agree to use
reasonable efforts to enforce any rights under the Retained Construction
Contract including (x) if the Construction Work thereunder is completed prior to
the Closing, the enforcement of any warranty or guaranty issued pursuant to such
Retained Construction Contract, and (y) if the Construction Work thereunder is
not completed prior to the Closing, the enforcement of the obligation to so
complete the Construction Work as contemplated by such Retained Construction
Contract, in each instance as Purchaser may request in Purchaser’s sole
discretion and at Purchaser’s sole cost and expense.  The Joint Closing
Statement and Escrow Agent’s Closing Statement may be signed in facsimile or PDF
counterparts on the Closing Date. To the extent available, Seller shall leave
all of the original Leases, Assignable Service Contracts, Assignable
Construction Contracts (and any guaranties and warranties issued pursuant
thereto and to be assigned to Purchaser), keys, plans and specifications,
licenses and permits pertaining to the Property at the Real Property.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
4.2 Purchaser’s Closing Deliveries. At Closing, Purchaser shall deliver or cause
to be delivered to Seller executed counterparts of the Assignment and Assumption
of Lease, the Bill of Sale and General Assignment, the Joint Closing Statement,
the Escrow Agent’s Closing Statement and the Transfer Documents (if any),
together with the Cash Balance described in Section 2.3 above, such evidence of
Purchaser’s organization, power and authority as Seller or Title Insurer may
reasonably request, and a certificate updating Purchaser’s representations and
warranties as if made on the Closing Date.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
4.3 Closing Prorations and Adjustments. The provisions of this Section 4.3 shall
survive the Closing. Seller shall prepare a statement of the prorations and
adjustments required by this Agreement (the “Joint Closing Statement”) and
submit it to Purchaser for approval at least two (2) Business Days prior to the
Closing Date. The items listed below are to be prorated or adjusted as of the
close of business on the Closing Date (it being understood that, for purposes of
prorations and adjustments, Seller shall be deemed the owner of the Property on
the day immediately preceding the Closing Date and Purchaser shall be deemed the
owner of the Property as of the day of the Closing Date; provided, however, that
in the event any of the Leases provide that a tenant is to directly pay any of
the expenses set forth below in this Section 4.3 to a third party other than
Seller, then such amount shall not be prorated).
 
4.3.1 Taxes. Pursuant to the Ground Lease, Seller does not pay ad valorem real
property taxes therefore there shall be no proration of real property taxes.
 
4.3.2 Rent. To the extent collected by Seller prior to Closing, the “minimum” or
“base” rent paid by tenants under the Assignable Leases for the calendar month
in which the Closing occurs shall be prorated between Purchaser and Seller on
the basis of the number of days of such month the Property will have been owned
by Purchaser and Seller, respectively. There shall be no proration of any rent
which is delinquent as of the Closing Date. Rent collected on or after the
Closing Date shall be applied to such period as the tenant may direct, or if
there is no such direction, first to the month of Closing, then to any
delinquency existing for the period thereafter and then to any delinquency for
the period prior to Closing. Purchaser shall cause any rent applicable to the
period prior to Closing to be remitted to Seller if, as, and when collected. At
Closing, Seller shall deliver to Purchaser a schedule of all delinquent rent. In
the event any delinquent rent is omitted from such schedule, Seller shall not be
deemed to have waived its rights to such rent. Purchaser shall include the
amount of delinquent rent in the first bills thereafter submitted to the tenants
in question after the Closing, and shall continue to do so for three (3) months
thereafter. Purchaser shall promptly deliver to Seller a copy of each such bill
submitted to tenants. After such three (3) month period following Closing,
Seller may pursue remedies directly against delinquent tenants, but may not sue
to evict or otherwise dispossess such tenants.
 
4.3.3 Security Deposits. Purchaser shall receive a credit at Closing in the
amount of any unapplied refundable cash security deposits under the Assignable
Leases. In addition, Seller shall use commercially reasonable efforts to assign
(to the extent assignable) and deliver to Purchaser at Closing any and all
letters of credit and other instruments held by Seller as security deposits
under Assignable Leases; provided, if such instrument is not assignable, then
Seller shall use commercially reasonable efforts to provide Purchaser at Closing
a substitute instrument in favor of Purchaser and, unless and until such
instrument is so assigned or a substitute instrument is so provided, Seller
shall hold such instrument in trust for Purchaser and shall draw upon such
instrument and deliver the proceeds thereof to Purchaser as and when requested
by Purchaser in writing.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
4.3.4 Utilities. Water, electric, telephone and all other utility and fuel
charges, fuel on hand (at cost plus sales tax), and any other payments to
utility companies shall be prorated. If possible, utility prorations will be
handled by final meter readings on the Closing Date. If final readings are not
possible, or if any such charges are not separately metered, such charges will
be prorated on a daily basis based on the most recent period for which actual
costs incurred are available. Utility deposits shall be returned to Seller.
 
4.3.5 Service Contracts. Amounts due and prepayments under Assignable Service
Contracts (other than non-recurring, upfront payments by any vendor to Seller)
shall be prorated.
 
4.3.6 Fees Payable. Assignable license and permit fees, and similar fees and
expenses of operation shall be prorated.
 
4.3.7 Tenant Inducement Costs, Leasing Commissions and Construction
Contracts.  Except as may be set forth in the Company Disclosure Letter:
 
4.3.7.1              Purchaser shall be responsible for the payment of all of
the following Tenant Inducement Costs (as defined below): (a) those specifically
identified as Purchaser’s obligation on Exhibit K-1 to the Company Disclosure
Letter; (b) those payable under a New Lease and not designated as Seller’s
responsibility in clause (ii) of the next paragraph; and (c) those set forth in
a Lease existing as of the date hereof, which, pursuant to the such Lease, are
not due and payable prior to the Closing Date. In addition, Purchaser shall
reimburse Seller for the amount that Seller pays for any third-party legal
services provided in connection with the negotiation and entering into of any
New Lease approved or deemed approved by Purchaser in accordance with Section
9.3.1 below and in effect as of the Closing Date. At the Closing Purchaser shall
be entitled to a credit against the Purchase Price in the amount shown on
Exhibit K-1 to the Company Disclosure Letter with respect to certain free rent
set forth thereon for the period from and after Closing (“Free Rent Credit”).
 
Seller shall be responsible for the payment of all of the following Tenant
Inducement Costs: (i) those specifically identified as Seller’s obligations on
Exhibit K-1 to the Company Disclosure Letter; and (ii) those paid or payable in
connection with any New Lease entered into in accordance with Section 9.3.1
below (in an amount equal to the amount of such costs prorated over the term of
such New Lease, with Seller being responsible only for the portion of such costs
based on the ratio of base rent payments received by Seller through the Closing
Date to the total base rent payable over the term of such New Lease).
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
“Tenant Inducement Costs” means any amounts required under a Lease to be paid or
credited by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs
(other than those accruing as a result of a buyout option executed by Purchaser
after the Closing Date, which buyout costs shall be Purchaser’s sole and
exclusive responsibility), moving, design, refurbishment and club membership
allowances, but specifically excluding loss of income resulting from any free
rental period (it being agreed that Seller shall bear the loss resulting from
any free rental period until the Closing Date and that Purchaser shall bear such
loss from and after the Closing Date other than with respect to free rent which
is the subject of the Free Rent Credit.
 
If, as of the Closing Date, Seller shall have paid or provided a credit to the
tenant for any Tenant Inducement Costs for which Purchaser is responsible
pursuant to this Section 4.3.7, Seller shall be credited with an amount equal to
such Tenant Inducement Costs. If, as of the Closing Date, Seller shall not have
paid or provided a credit to the tenant for any Tenant Inducement Costs for
which Seller is responsible to have paid or provided a credit to the tenant
prior to the Closing Date in accordance with the provisions of this
Section 4.3.7, Purchaser shall be credited with an amount equal to such Tenant
Inducement Costs and Purchaser shall assume the obligation to pay the same.
 
4.3.7.2              Leasing Commissions. Purchaser shall be responsible for the
payment of all of the following leasing commissions: (a) those specifically
identified as Purchaser’s obligation on Exhibit K-2 to the Company Disclosure
Letter; (b) those paid or payable in connection with any New Lease and not
designated as Seller’s responsibility in clause (ii) of the next paragraph; (c)
those which could become payable in connection with a Lease existing as of the
date hereof which, pursuant to the Brokerage Agreement (as defined in this
Section 4.3.7.2), are not due and payable prior to the Closing Date whether in
connection with a renewal, extension, expansion, failure to exercise a
cancellation option, “must take space” or otherwise under any Lease or New
Lease; and (d) to the extent not described above, for any “Protected Tenant” who
enters into a lease following Closing, a commission to the listing broker under
the Brokerage Agreement (defined below) calculated in accordance with the
Brokerage Agreement. “Protected Tenant” means any prospective tenant, if such
prospective tenant’s entry into a lease after Closing would entitle the listing
broker under the Brokerage Agreement to a commission under such Brokerage
Agreement.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
Seller shall be responsible for the payment of all of the following leasing
commissions: (i) those specifically identified as Seller’s obligations on
Exhibit K-2 to the Company Disclosure Letter; and (ii) any leasing commissions
paid or payable in connection with any New Lease entered into in accordance with
Section 9.3.1 below (in an amount equal to the amount of such commissions
prorated over the term of such New Lease, with Seller being responsible only for
the portion of such commissions based on the ratio of base rent payments
received by Seller through the Closing Date to the total base rent payable over
the term of such New Lease).
 
“Brokerage Agreement” means that certain Brokerage Listing Agreement dated March
31, 2015 between Seller and CBRE, Inc. (as amended by First Amendment to
Brokerage Listing Agreement dated March 31, 2016).
 
If, as of the Closing Date, Seller shall have incurred any leasing commission
for which Purchaser is responsible pursuant to this Section 4.3.7, Seller shall
be credited with an amount equal to such leasing commission. If, as of the
Closing Date, Seller shall not have incurred any leasing commission for which
Seller is responsible to have paid prior to the Closing Date in accordance with
the provisions of this Section 4.3.7, Purchaser shall be credited with an amount
equal to such leasing commission and Purchaser shall assume the obligation to
pay the same.
 
4.3.7.3              Construction Contracts. During the Due Diligence Period
Purchaser and Seller shall agree upon the cost necessary to complete all of the
Construction Work as identified on Exhibit K-3 to the Company Disclosure Letter,
which cost-to-complete shall be calculated as of the expiration of the Due
Diligence Period and delineated on a project-by-project basis; upon such
agreement Exhibit K-3 to the Company Disclosure Letter attached hereto shall be
revised to reflect same. Seller shall be responsible for the cost to complete
all Construction Work; provided, however if and to the extent the Construction
Work is not completed as of the Closing Date, Purchaser shall be credited
against the Purchase Price with an amount equal to such agreed upon
cost-to-complete then remaining outstanding and Seller shall have no further
obligation to cause the same to occur from and after Closing.
 
4.3.8 Rentals. The following rentals paid or payable by Seller under the Ground
Lease:
 
(a)           Annual PILOT Rental. Annual PILOT Rental (as defined in the Ground
Lease) for a calendar year is payable in four quarterly installments on February
1, May 1, August 1 and November 1. Seller shall pay when due all Annual PILOT
Rental (as defined in the Ground Lease) due and payable prior to the Closing
Date. Annual PILOT Rental paid in the calendar quarter in which Closing occurs
shall be prorated by crediting Seller in an amount equal to the amount of such
payment multiplied by a fraction the numerator of which is the number of days in
the calendar quarter that Purchaser will own the Property and the denominator of
which is the number of days in such calendar quarter. Annual PILOT Rental due in
the calendar quarter but not paid as of Closing shall be prorated by crediting
Purchaser in an amount equal to the amount of such payment multiplied by a
fraction the numerator of which is the number of days in the calendar quarter
that Seller owned the Property and the denominator of which is the number of
days in such calendar quarter.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
(b)           Basic Rental. Basic Rental (as defined in the Ground Lease) is due
in advance on the first day of each calendar month. Seller shall pay when due
all Basic Rental due and payable for the calendar month which includes the
Closing Date. Basic Rental paid for the calendar month in which Closing occurs
shall be prorated by crediting Seller in an amount equal to the amount of such
payment multiplied by a fraction the numerator of which is the number of days in
the calendar month that Purchaser will own the Property and the denominator of
which is the number of days in such calendar month.
 
(c)           Additional Basic Rental. Additional Basic Rental (as defined in
the Ground Lease) is due in advance on the first day of each calendar month.
Seller shall pay when due all Additional Basic Rental due and payable for the
calendar month which includes the Closing Date. Additional Basic Rental paid for
the calendar month in which Closing occurs shall be prorated by crediting Seller
in an amount equal to the amount of such payment multiplied by a fraction the
numerator of which is the number of days in the calendar month that Purchaser
will own the Property and the denominator of which is the number of days in such
calendar month.
 
(d)           Percentage Rental. Percentage Rental (as defined in the Ground
Lease) is due 45 days after each June 30 and December 31 and based upon a
percentage of gross revenues for the six month period prior to each June 30 and
December 31. If and to the extent Ground Lessor acknowledges either in the
Ground Lease Estoppel or Ground Lessor Consent that Purchaser shall not be
liable for any obligations under the Ground Lease arising prior to the Closing
Date, Percentage Rental shall not be prorated at Closing and after Closing,
Seller shall determine the amount of Percentage Rental due Ground Lessor under
the Ground Lease for six month period or periods (or portion thereof) during
which Seller owned the Property but as of Closing had not yet determined and
paid, and shall pay Ground Lessor such amount(s) no later than the date such
amount is due. If Ground Lessor shall not so provide such acknowledgment, then
at the Closing Purchaser shall receive a credit against the Purchase Price in an
amount equal to an estimate (subject to reproration upon determination of the
actual amount) of Percentage Rent which would otherwise be payable by Seller for
the prorated portion of the six month period ending on the Closing Date (and
based upon the number of days of such six month period the Property will have
been owned by Seller) and in such event, after Closing Purchaser shall pay such
Percentage Rent as and when due Ground Lessor under the Ground Lease. Purchaser
shall indemnify, defend and hold Seller harmless from and against any loss,
cost, damage or expense (including attorneys’ fees) resulting from failure to
pay Ground Lessor any such amount to which Purchaser has been credited pursuant
to this Section 4.3.8(c) as of the Closing Date.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
(e)           O&M Rental. O&M Rental (as defined in the Ground Lease) is due in
advance on the first day of each calendar month. Seller shall pay when due all
O&M Rental due and payable for the month which includes the Closing Date. O&M
Rental paid for the calendar month in which Closing occurs shall be prorated by
crediting Seller in an amount equal to the amount of such payment multiplied by
a fraction the numerator of which is the number of days in the calendar month
that Purchaser will own the Property and the denominator of which is the number
of days in such calendar month.
 
If any item of income or expense set forth in this Section 4.3 is based on an
estimate or is to be determined after Closing, then Seller and Purchaser shall
make, and each shall be entitled to, an appropriate reproration to each such
item promptly when accurate information becomes available. Any amounts due from
one party to the other as a result of such reproration shall be paid promptly in
cash to the party entitled thereto. Seller and Purchaser hereby covenant and
agree to make available to each other for review such records as are necessary
to complete such reprorations. The provisions of this Section 4.3 shall survive
the Closing.
 
4.4 Tenant Reimbursements. Tenants under the Leases are currently paying Seller
certain amounts (referred to herein as “Tenant Reimbursements”) based on
Seller’s estimates for real estate taxes and assessments, common area
maintenance, operating expenses and similar expenses of Seller (collectively,
“Seller Expenses”).
 
4.4.1 For the Calendar Year of the Closing. To the extent collected by Seller
prior to Closing, Tenant Reimbursements paid by tenants under the Assignable
Leases for the applicable lease reconciliation periods in which the Closing
occurs shall be prorated between Purchaser and Seller based on the number of
days of such applicable lease reconciliation periods the Property will have been
owned by Purchaser and Seller, respectively. There shall be no proration of such
Tenant Reimbursements which are delinquent as of Closing. Tenant Reimbursements
collected on or after the Closing Date shall be applied to such period as the
tenant may direct, or if there is no such direction, first to the month of
Closing, then to any delinquency existing for the period thereafter and then to
any delinquency for the period prior to Closing. Purchaser shall cause any
Tenant Reimbursements applicable to the period prior to Closing to be remitted
to Seller if, as, and when collected. At Closing, Seller shall deliver to
Purchaser a schedule of all delinquent Tenant Reimbursements. In the event any
delinquent Tenant Reimbursements are omitted from such schedule, Seller shall
not be deemed to have waived its rights to such amounts. Purchaser shall include
the amount of delinquent Tenant Reimbursements in the first bills thereafter
submitted to the tenants in question after the Closing, and shall continue to do
so for three (3) months thereafter. Purchaser shall promptly deliver to Seller a
copy of each such bill submitted to tenants. After such three (3) month period,
Seller may pursue remedies directly against delinquent tenants, but may not sue
to evict or otherwise dispossess such tenants.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
Not later than one hundred twenty (120) days after the end of the calendar year
in which Closing occurs, Purchaser shall determine the Tenant Reimbursements
paid to Seller by tenants and Seller Expenses for the portion of the calendar
year in which the Closing occurs that Seller owned the Property. Seller shall
provide to Purchaser the information necessary to make such determination. If
the amount of Tenant Reimbursements collected by Seller for such year is less
than the amount of Seller Expenses for such year, then Purchaser shall promptly
remit the difference to Seller. If the amount of Tenant Reimbursements collected
by Seller for the calendar year in which the Closing occurs exceeds the amount
of Seller Expenses paid by Seller for such year, then Seller shall remit such
excess amounts to Purchaser. Upon receipt of such excess amounts, Purchaser
shall be thereafter obligated to promptly remit the applicable portion to the
particular tenants entitled thereto. Purchaser shall indemnify, defend and hold
Seller and Seller’s Affiliates harmless from and against any losses, claims,
damages and liabilities, including, without limitation, reasonable attorneys’
fees and expenses incurred in connection therewith, arising out of or resulting
from Purchaser’s failure to remit any amounts actually received from Seller to
tenants in accordance with the provisions hereof. The provisions of this Section
4.4.1 shall survive Closing.
 
4.4.2 For Prior Calendar Years. Seller shall be responsible for the
reconciliation with tenants of Tenant Reimbursements and Seller Expenses for any
calendar year prior to that in which the Closing occurs. If the amount of Tenant
Reimbursements collected by Seller for such prior years is less than the amount
of Seller Expenses for such period, then Seller shall be entitled to bill such
tenants and retain any such amounts due from tenants. If the amount of Tenant
Reimbursements collected by Seller for such prior calendar year exceeds the
amount of Seller Expenses with respect to such period, then, to the extent
required under the terms of the Leases, Seller shall remit such excess amounts
to the applicable tenants. In connection with the foregoing, Seller shall be
permitted to make and retain copies of all Leases and all billings concerning
Tenant Reimbursements for such prior years, and Purchaser covenants and agrees
to provide Seller with reasonable access to the books and records pertaining to
such Tenant Reimbursements, and to otherwise cooperate with Seller (at no cost
to Purchaser) for the purpose of enabling Seller to adequately respond to any
claim by tenants for reimbursement of Tenant Reimbursements previously paid by
such tenants. The provisions of this Section 4.4.2 shall survive the Closing.
 
4.4.3 Other Costs. Notwithstanding the foregoing, and except as set forth in the
Company Disclosure Letter, if a tenant makes a payment to either Purchaser or
Seller with respect to any other amount owed to Seller (for example
reimbursement for a tenant improvement overrun) such amount shall be for the
account of Seller and if collected by Purchaser, shall be promptly paid to
Seller. In addition, if Seller bills certain amounts to a tenant in arrears (for
example, reimbursement by a tenant for certain utility costs incurred by Seller
or charges for specific services provided by Seller), at Seller’s written
request, Purchaser shall include the amount of any such arrearages in the first
bills thereafter submitted to the tenants in question after the Closing, and
shall continue to do so for three (3) months thereafter. Purchaser shall
promptly deliver to Seller a copy of each such bill submitted to tenants. If a
tenant makes a payment to either Purchaser or Seller with respect to any such
arrearage owed to Seller, such amount shall be for the account of Seller and, if
collected by Purchaser, shall be promptly paid to Seller. After such three (3)
month period, Seller may pursue remedies directly against delinquent tenants for
such arrearages, but may not sue to evict or otherwise dispossess such tenants.
The provisions of this Section 4.4.3 shall survive the Closing.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
4.4.4 Rent Paid in Arrears. For any tenant or other user of the Property that
makes rent payments in arrears pursuant to such tenant’s or user’s lease or
other agreement with Seller (including, without limitation, any parking garage
operator, if applicable), Purchaser agrees that upon Purchaser’s receipt of any
rent payment from any such tenant or other user that is for any period of time
prior to the Closing Date, Purchaser shall promptly pay to Seller the portion of
such payment that applies to the period of time prior to the Closing Date. The
provisions of this Section 4.4.4 shall survive the Closing.
 
4.5 Reservation of Rights to Contest. Notwithstanding anything to the contrary
contained in this Agreement, Seller reserves the right to meet with governmental
officials and to contest any reassessment or assessment of the Property or any
portion thereof and to attempt to obtain a refund for any taxes previously paid
related to any tax year concluded prior to the tax year in which the Closing
occurs. Seller shall retain all rights with respect to any refund of taxes
applicable to any period concluded prior to the tax year in which the Closing
Date occurs.
 
4.6 Transaction Costs. Except as otherwise specifically set forth in this
Agreement, the closing costs and other costs incurred in connection with the
transactions contemplated by this Agreement shall be paid as follows: (a) Seller
shall pay for all transfer taxes, sales and use taxes, documentary stamps and
intangible taxes and similar taxes or charges, if any; and (b) Purchaser shall
pay for all other closing and other transaction costs whether or not Closing
occurs, including, without limitation, (i) all title insurance costs and,
including any for extended coverage, endorsements, coinsurance or reinsurance,
and any loan policy charges, (ii) all recording charges, (iii) all costs
incurred in connection with obtaining the Survey, and (iv) all escrow fees
payable to Escrow Agent. Seller and Purchaser shall be responsible for the fees
of their respective attorneys.
 
4.7 Reprorations. Notwithstanding anything contained herein to the contrary, all
reprorations contemplated by this Agreement shall be completed within one (1)
year of Closing (subject to extension solely as necessary due to the
unavailability of final information, but in no event to exceed eighteen (18)
months after Closing). The provisions of this Section 4.7 shall survive the
Closing.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
5. CASUALTY LOSS AND CONDEMNATION. If, prior to Closing, the Property, or any
part thereof shall be condemned, destroyed, or damaged by fire or other
casualty, Seller shall promptly so notify Purchaser. In the event of a Material
Loss (as hereinafter defined), Purchaser shall have the option to terminate this
Agreement by giving notice to Seller within fifteen (15) days of the date Seller
provides notice to Purchaser of the Material Loss (but no later than the
Closing). If the condemnation, destruction or damage does not result in a
Material Loss, then Seller and Purchaser shall consummate the transaction
contemplated by this Agreement notwithstanding such condemnation, destruction or
damage. If the transaction contemplated by this Agreement is consummated, then
(i) in the case of a condemnation, Purchaser shall be entitled to receive any
condemnation proceeds, (ii) in the case of a casualty, Purchaser shall be
entitled to receive (A) any proceeds of insurance under any policy(ies) of
insurance applicable to the destruction or damage of the Property, (B) the
amount of any deductible, and (C) any remaining cost to repair not covered by
Seller’s insurance (if any); all net of repair costs incurred by Seller, and
(iii) Seller shall, at Closing, execute and deliver to Purchaser all customary
proofs of loss and other similar items. In addition, in the event Closing
occurs, Purchaser shall deliver to Seller at Closing a release in form
reasonably satisfactory to Seller whereby Purchaser releases Seller from all
ongoing liability and/or claims in connection with such condemnation or
casualty. If Purchaser elects to terminate this Agreement in accordance with
this Section 5, the Earnest Money shall be returned to Purchaser, at which time
this Agreement shall, without further action of the parties, terminate and
become null and void and neither party shall have any further rights or
obligations under this Agreement, except for those which expressly survive
termination of this Agreement. For purposes of this Section 5, a “Material Loss”
means condemnation, damage or destruction that either (x) is reasonably
estimated by Seller’s insurer or appraiser to cost or be valued at (as the case
may be) more than Five Million Dollars ($5,000,000) as to the Property or any
portion thereof, or (y) is sufficient to permit any tenant occupying in excess
of 300,000 rentable square feet (the Major Tenant”) to terminate its Lease in
accordance with the terms thereof and such tenant has notified Seller of the
termination of said Lease (whether or not tenant has then vacated the demised
premises thereunder).
 
6. BROKERAGE. Seller agrees to pay (pursuant to a separate agreement) upon
Closing (but not otherwise) and, upon receipt by Seller of an invoice, a W-9, a
lien waiver and any other items required by the Title Insurer, a brokerage
commission due to Eastdil Secured Broker Services, Inc. (“Sale Broker”) for
services rendered in connection with the sale and purchase of the Property.
Seller shall indemnify and hold Purchaser harmless from and against any and all
claims of all brokers and finders (including Sale Broker) claiming by, through
or under the indemnifying party and in any way related to the sale and purchase
of the Property, this Agreement or otherwise, including, without limitation,
attorneys’ fees and expenses incurred by the indemnified party in connection
with such claim. Purchaser shall indemnify and hold Seller harmless from and
against any and all claims of all brokers and finders (other than Sale Broker)
claiming by, through or under the indemnifying party and in any way related to
the sale and purchase of the Property, this Agreement or otherwise, including,
without limitation, attorneys’ fees and expenses incurred by the indemnified
party in connection with such claim.
 
7. DEFAULT AND REMEDIES.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
7.1 Pre-Closing Purchaser’s Remedies. Notwithstanding anything to the contrary
contained in this Agreement, if Closing does not occur due to a Seller default,
then, as Purchaser’s sole and exclusive remedy hereunder and at Purchaser’s
option, either (a) the Earnest Money shall be returned to Purchaser, at which
time this Agreement shall, without further action of the parties, terminate and
become null and void and neither party shall have any further rights or
obligations under this Agreement, except for those which expressly survive
termination of this Agreement, or (b) upon notice to Seller not more than ten
(10) days after Purchaser becomes aware of such failure, and provided an action
is filed within thirty (30) days thereafter, Purchaser may seek specific
performance of this Agreement, but not damages. Purchaser’s failure to seek
specific performance as aforesaid shall constitute its election to proceed under
clause (a) above.
 
7.2 Pre-Closing Seller’s Remedies. PURCHASER AND SELLER ACKNOWLEDGE THAT IT
WOULD BE EXTREMELY IMPRACTICAL AND DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES
WHICH WOULD BE SUFFERED BY SELLER IF PURCHASER FAILS TO CONSUMMATE THE PURCHASE
AND SALE CONTEMPLATED HEREIN FOR ANY REASON OTHER THAN SELLER’S DEFAULT
HEREUNDER IN ANY MATERIAL RESPECT OR THE FAILURE OF A CONDITION PRECEDENT TO
PURCHASER’S OBLIGATION TO CLOSE HEREUNDER. PURCHASER AND SELLER HAVE CONSIDERED
CAREFULLY THE LOSS TO SELLER OCCASIONED BY TAKING THE PROPERTY OFF THE MARKET AS
A CONSEQUENCE OF THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT, THE EXPENSES
OF SELLER INCURRED IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT AND
SELLER’S PERFORMANCE HEREUNDER, AND THE OTHER DAMAGES, GENERAL AND SPECIAL,
WHICH PURCHASER AND SELLER REALIZE AND RECOGNIZE SELLER WILL SUSTAIN BUT WHICH
SELLER CANNOT AT THIS TIME CALCULATE WITH ABSOLUTE CERTAINTY. BASED ON ALL THOSE
CONSIDERATIONS, PURCHASER AND SELLER HAVE AGREED THAT THE DAMAGE TO SELLER IN
SUCH EVENT WOULD REASONABLY BE EXPECTED TO BE EQUAL TO THE SUM OF THE EARNEST
MONEY. ACCORDINGLY, IF CLOSING DOES NOT OCCUR FOR ANY REASON OTHER THAN SELLER’S
DEFAULT HEREUNDER IN ANY MATERIAL RESPECT OR THE FAILURE OF A CONDITION
PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE HEREUNDER, THEN SELLER SHALL HAVE
THE RIGHT, AS ITS SOLE AND EXCLUSIVE REMEDY, TO RETAIN THE EARNEST MONEY AS FULL
AND COMPLETE LIQUIDATED DAMAGES.
 
7.3 Post-Closing Remedies. After Closing, Seller and Purchaser shall, subject to
the terms and conditions of this Agreement including without limitation Section
10 below, have such rights and remedies as are available at law or in equity,
except that neither Seller nor Purchaser shall be entitled to recover from the
other consequential or special damages.
 
8. CONDITIONS PRECEDENT.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
8.1 Due Diligence Period. Purchaser has had the opportunity to inspect the
Property, obtain any necessary internal approvals to the transaction, and
satisfy itself as to all matters relating to the Property, including, but not
limited to, environmental, engineering, structural, financial, title and survey
matters and has determined that the Property is suitable for its purposes and
therefore Purchaser may not terminate this Agreement except pursuant to an
express provision contained in this Agreement which permits Purchaser to elect
to terminate this Agreement.  Purchaser acknowledges Purchaser’s entry onto the
Property and any inspection thereof, whether prior to the Effective Date or,
upon Seller’s consent, on or after the Effective Date, have been and are subject
to the following:  (a) any entry or inspection is and shall remain subject to
the rights of tenants under the Leases and other occupants and users of the
Property and Purchaser shall use reasonable efforts to minimize interference
with tenants and Seller’s operation of the Property, (b) an entry or inspection
shall not be undertaken without forty-eight (48) hours’ prior notice to Seller
and with Seller’s consent, not to be unreasonably withheld, (c) Seller’s
representative shall have the right to be present at any or all entries or
inspections, (d) Purchaser nor its agents or representatives shall contact any
tenants without the prior written consent of Seller, and Purchaser shall permit
Seller to participate in any such contact, (e) no inspection shall involve the
taking of samples or other physically invasive procedures without the prior
written consent of Seller in its sole discretion, (f) upon the completion of any
inspection or test, Purchaser shall restore the Property to its condition prior
to such inspection or test, (g) Purchaser shall indemnify, defend (with counsel
reasonably acceptable to Seller) and hold Seller and its employees, tenants and
agents harmless from and against any and all loss, cost, expense, liability,
damage, cause of action or claim (including, without limitation, attorneys’ fees
incurred in connection therewith) arising out of or resulting from Purchaser’s
exercise of its rights under this Agreement, including, without limitation, its
prior or subsequent right of entry upon and inspection and testing of the
Property as provided for in this Section 8.1, and such indemnity shall survive
the Closing and any termination of this Agreement (provided, however, in no
event shall Purchaser be liable for any damages solely as a result of
Purchaser’s discovery of any pre-existing conditions affecting the Property),
and (h)  Purchaser shall continue in full force and effect all insurance from
the companies and in the amounts and form as previously disclosed by Purchaser
to Seller prior to Purchaser’s initial entry onto the Property.
 
8.2 Estoppel Certificates.
 
8.2.1 As a condition to Purchaser’s obligation to close hereunder, Purchaser
shall have received an estoppel certificate on or before the Outside Closing
Date in the form and content as set forth herein (the “Estoppel Certificates”)
from (a) the Major Tenant, and (b) the “Required Other Tenant” (as defined in
the Company Disclosure Letter, and (c) one of the other two tenants (other than
the tenants identified in clause (a) and (b) above) whom occupy at least 20,000
rentable square feet (each such tenant described in clause (c), a “Required Non
Major Tenant” and together with tenants identified in clauses (a) and (b)
hereof, the “Required Tenants”; and the aforesaid acceptable Estoppel
Certificates to be delivered are referred to collectively as the “Required
Estoppel Certificates”); provided that in the event that Seller delivers
certificates for only one (1) of the two (2) Required Non Major Tenants, Seller
shall deliver to Purchaser a certificate, in substantially the same form as the
certificate attached hereto as Exhibit R (“Seller Estoppel Certificate” and in
such event the term “Required Estoppel Certificates” shall include the Seller
Estoppel Certificate), covering the particular tenants necessary so that
Purchaser shall be deemed to have received, at Closing, Estoppel Certificates
and/or a Seller Estoppel Certificate with respect to the Required Tenants.  In
the event that Seller is required to deliver a Seller Estoppel Certificate, each
statement therein shall survive for a period terminating on the earlier to occur
of (i) the date on which Purchaser has received an executed Estoppel Certificate
signed by the
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
tenant under the Lease in question, or (ii) one hundred eighty (180) days from
the Closing Date.  If Purchaser receives an Estoppel Certificate that contains
some but not all of the statements set forth in the Estoppel Certificate (a
“Partial Certificate”) and Seller provides a Seller Estoppel Certificate for
such tenant, then the Seller Estoppel Certificate may omit statements contained
in the Partial Certificate; provided, however in no event may a Partial
Certificate replace a Required Certificate to the extent same is required
pursuant to the terms of this Section 8.2.1.  Seller shall use commercially
reasonable efforts to obtain Estoppel Certificates from all tenants under Leases
in effect as of the Closing Date, and shall deliver to all tenants for execution
and Estoppel Certificate in the form of Exhibit L attached hereto (the “Form
Tenant Estoppel Certificate”) no later than fourteen (14) days after Seller
requests the GL Estoppel Certificate (as hereafter defined)  An Estoppel
Certificate shall not be deemed an unacceptable Estoppel Certificate for
purposes of this Section 8.2 if it (a) contains the qualification by the tenant
of any of items (4) and/or (9) on the Form Estoppel Certificate as being subject
to its knowledge or as being subject to any similar qualification, or (b) does
not contain any more information than that which the tenant is required to give
in any such certificate pursuant to its Lease, but in all instances is certified
to Purchaser and its successors and assigns. In the event that Seller does not
provide to Purchaser as of the then scheduled Closing Date all of the Required
Estoppel Certificates for each Required Tenant, Purchaser may, by written notice
to Seller given on the then scheduled Closing Date, either (A) elect not to
purchase the Property, in which event the Earnest Money shall be returned to
Purchaser, at which time this Agreement shall, without further action of the
parties, terminate and become null and void and neither party shall have any
further rights or obligations under this Agreement, except for those which
expressly survive termination of this Agreement, or (B) elect to close
notwithstanding Seller’s inability to provide the Required Estoppel
Certificates, in which event Purchaser shall be deemed to have waived the
condition contained in this Section 8.2.1. If Purchaser fails to deliver such
written notice as described above, Purchaser shall be deemed to have elected
item (B) above. If any Estoppel
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
Certificate contains statements confirming any of Seller’s representations or
warranties relating to the Leases, Rent Roll (as hereafter defined) or
Delinquency Schedule (as hereafter defined), then Seller shall be deemed not to
have made such representations or warranties as to the applicable Lease. If any
Estoppel Certificate or Seller Estoppel Certificate contains statements or
allegations that a default or potential default exists on the part of Seller
under the Lease in question or contains information inconsistent with any
representations of Seller contained in this Agreement and Purchaser elects to
close notwithstanding the existence of such statements, allegations or
information, then such Estoppel Certificates or Seller Estoppel Certificate, as
applicable, shall be deemed acceptable for purposes of this Section,
notwithstanding the existence of such allegations, statements or information,
and Seller shall have no liability to Purchaser hereunder with respect to the
existence of such allegations, statements or information.
 
 
8.2.2 As a condition to Purchaser’s obligation to close hereunder, Purchaser
shall have received (a) an estoppel certificate (the “GL Estoppel Certificate”)
on or before the Outside Closing Date in substantially the form and content as
attached hereto as Exhibit M from Ground Lessor (or as modified as described in
the Company Disclosure Letter) and (b) the Ground Lease
Consent.  Notwithstanding anything in this Agreement to the contrary, upon
delivery of the GL Estoppel Certificate, Seller shall be released from any
liability under Seller’s representations and warranties concerning the
information contained in such GL Estoppel Certificate to the extent the same is
consistent with, or more favorable than, the information contained in Seller’s
representations and warranties. In the event that Seller does not provide to
Purchaser as of the then scheduled Closing Date the GL Estoppel Certificate and
Ground Lease Consent, Purchaser may, by written notice to Seller given on the
then scheduled Closing Date, either (A) elect not to purchase the Property, in
which event the Earnest Money shall be returned to Purchaser, at which time this
Agreement shall, without further action of the parties, terminate and become
null and void and neither party shall have any further rights or obligations
under this Agreement, except for those which expressly survive termination of
this Agreement, or (B) elect to close notwithstanding Seller’s inability to
provide the GL Estoppel Certificate and Ground Lease Consent, in which event
Purchaser shall be deemed to have waived the condition contained in this
Section 8.2.2.  If Purchaser fails to deliver such written notice as described
above, Purchaser shall be deemed to have elected item (B) above.
 
8.3 Subordination, Non-Disturbance and Attornment Agreements. Purchaser and
Seller agree that nothing contained in this Section 8.3 shall constitute a
condition to Purchaser’s obligation to close hereunder. Purchaser may, at its
election, prepare a subordination, non-disturbance and attornment agreement
(each, an “SNDA”) for any tenant under a Lease. If Purchaser prepares and
delivers an SNDA to Seller on or before the date which is fifteen (15) days
prior to the then scheduled Closing Date, then Seller shall include such SNDA in
Seller’s delivery of the Form Tenant Estoppel Certificate to the applicable
tenant (or separately deliver such SNDA to the applicable tenant). Whether or
not Purchaser delivers the SNDAs to Seller on or before said date, Seller shall
have no obligation with respect to the SNDAs other than to contact the tenants
to request the execution and delivery of the SNDAs from the tenants in the same
manner as Seller contacts the tenants to request the execution and delivery of
the Estoppel Certificates; provided, however, that if any tenant is unwilling to
execute and deliver an SNDA or an Estoppel Certificate as a result of the SNDA,
Seller may instruct such tenant to only execute and deliver the Estoppel
Certificate.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
8.4 Accuracy of Seller’s Representations and Warranties. As a condition to the
obligations of Purchaser to close hereunder, each of Seller’s representations
and warranties set forth in Section 9.1 below shall be materially true and
correct as of the then scheduled Closing Date (or shall be materially true and
correct subject to any change thereto resulting from any actions taken by Seller
permitted under Section 9.3 or otherwise under this Agreement). If the foregoing
condition is not satisfied and (a) such failure would result in a material
adverse effect on the Property or Purchaser (it being acknowledged and agreed by
the parties that (x) with respect to Seller’s representations and warranties set
forth in Section 9.1 below, other than subsections 9.1.1, 9.1.2, 9.1.5, 9.1.6,
9.1.7 and 9.1.8 (collectively, the “Seller’s Fundamental Representations”), only
a failure of the foregoing condition that relates to any matter that gives rise
to, or could reasonably be expected to give rise to, any loss, damage,
liability, cost or expense (including the diminution in value of the Property)
(a “Loss”) in excess of Two Hundred Fifty Thousand Dollars ($250,000.00), and
(y) with respect to Seller’s Fundamental Representations, any material
inaccuracy regardless of the amount of the Loss suffered (or reasonably expected
to suffer) by Purchaser or the Property, shall, in either instance, be deemed to
have a material adverse effect on the Property and Purchaser) and (b) Seller has
not cured such failure as of the Outside Closing Date (which cure may include
causing the applicable representation(s) and warranty(ies) to become true and
correct or crediting Purchaser at Closing for the amount of the Loss), then
Purchaser, as Purchaser’s sole remedy, shall have the right to terminate this
Agreement and receive the return of the Earnest Money by delivering written
notice thereof to Seller on or before the earlier of (i) the Closing Date or
(ii) the fifth (5th) Business Day after Purchaser obtains knowledge or receives
written notice of such failure, and upon timely delivery of such written notice
to Seller, this Agreement shall, without further action of the parties,
terminate and become null and void and neither party shall have any further
rights or obligations under this Agreement, except for those which expressly
survive termination of this Agreement. If Purchaser does not terminate this
Agreement pursuant to its rights under this Section 8.4, then such
representations and warranties shall be deemed modified to take into account any
such fact of which Purchaser was aware prior to or at Closing. In the event
Purchaser closes with knowledge that a representation or warranty is untrue,
Purchaser is prohibited from making any claims against Seller as a result
thereof.
 
8.5 Board Approval. As a condition precedent to Seller’s obligation to close
hereunder, the Board of Trustees, Executive Committee or Investment Committee of
the Board of Trustees, or another committee of the Trust (an affiliate of
Seller) shall have approved the transactions contemplated herein (“Board
Approval”). In the event Seller notifies Purchaser in writing on or before April
26, 2016 that such approval has not been obtained, Seller shall return and/or
cause to be returned to Purchaser the Earnest Money, at which time this
Agreement shall, without further action of the parties, terminate and become
null and void and neither party shall have any further rights or obligations
under this Agreement, except for those which expressly survive termination of
this Agreement.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
8.6 Accuracy of Purchaser’ Representations and Warranties. As a condition to the
obligations of Seller to close hereunder, each of Purchaser’s representations
and warranties set forth in Section 9.4 below shall be materially true and
correct as of the Closing, and the failure of such condition shall be deemed a
breach by Purchaser hereunder entitling Seller to exercise the remedies set
forth in Section 7.2.
 
9. REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
9.1 Seller’s Representations and Warranties. Subject to Section 9.5 below,
Seller hereby represents and warrants to Purchaser as to the following matters,
as of the Effective Date:
 
9.1.1 Organization and Authority. Seller is duly organized and in good standing
under the laws of the state of its organization and has the authority to conduct
business in the State of New Jersey. Subject to obtaining Board Approval, Seller
has the power and authority under its organizational documents to sell,
transfer, convey and deliver the Property to be sold and purchased hereunder,
and all action and approvals required thereunder have been duly taken and
obtained.
 
9.1.2 No Conflict. Subject to obtaining Board Approval, the execution and
delivery of this Agreement, the consummation of the transactions provided for
herein and the fulfillment of the terms hereof will not result in a breach of
any of the terms or provisions of, or constitute a default under, any provision
of Seller’s organizational documents.
 
9.1.3 Condemnation.  To Seller’s knowledge, Seller has not received from any
governmental authority any written notice that any condemnation action has been
filed against the Property or any part thereof no such condemnation action is
threatened in writing against the Property or any part thereof.
 
9.1.4 Litigation. Except as set forth on Exhibit N attached hereto, there are no
arbitrations, governmental investigations, filed actions or suits nor any order,
decree or judgment in progress, pending or in effect or threatened in writing,
against Seller with respect to its ownership or operation of the Property that
would materially and adversely affect Purchaser or have a material adverse
effect on the Property or otherwise be binding on Purchaser or the Property from
and after the Closing.
 
9.1.5 Enforceability. This Agreement is a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
 
9.1.6 FIRPTA. Seller is not a “foreign person” within the meaning of Section
1445 of the Internal Revenue Code of 1986, as amended.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
9.1.7 No Bankruptcy. Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by Seller’s creditors, (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, (d) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (e) admitted in writing its inability
to pay its debts as they come due, or (f) made an offer of settlement, extension
or composition to its creditors generally.
 
9.1.8 Executive Order.
 
(a) Seller hereby represents and warrants that Seller is in compliance with the
requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”).
 
(b) Seller hereby represents and warrants that neither Seller nor any beneficial
owner of Seller other than any indirect beneficial owners of Seller whom have
acquired such interest by its acquisition of shares in a publicly held company
listed on an Exchange (hereafter defined):
 
(i) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);
 
(ii) is a person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; or
 
(iii) is owned or controlled by, or acts for or on behalf of, any person on the
Lists or any other person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders.
 
(c) Seller hereby covenants and agrees that if Seller obtains knowledge that
Seller or any of its beneficial owners (other than any indirect beneficial
owners of Seller whom have acquired such interest by its acquisition of shares
in a publicly held company listed on an Exchange) becomes listed on the Lists or
is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Seller shall immediately
notify Purchaser in writing, and in such event, Purchaser shall have the right
to terminate this Agreement without penalty or liability to Purchaser
immediately upon delivery of written notice thereof to Seller. In such event,
the Earnest Money shall be returned to Purchaser, at which time this Agreement
shall, without further action of the parties, terminate and become null and void
and neither party shall have any further rights or obligations under this
Agreement, except for those which expressly survive termination of this
Agreement.
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
9.1.9 Leases.  Seller makes the representations and warranties regarding the
Leases as are set forth in the Company Disclosure Letter.
 
9.1.10 Rent Roll and Delinquency Report.  The rent roll (“Rent Roll”) dated
April 14, 2016 and the aged delinquencies arrearages schedule (“Delinquency
Schedule”) dated April 20, 2016 delivered to Purchaser are the rent roll and
rent arrearages schedule used by Seller in the ordinary course of operating
Seller’s business.
 
9.1.11 Service Contracts.  To Seller’s Knowledge, Seller has not entered into
any management agreement, or agreement for provision of services or supplies, or
other contract which will be binding on Purchaser or the Property after the
Closing except for those contracts and agreements which shall not be assigned to
Purchaser and those identified on Exhibits C, D and O to the Company Disclosure
Letter.  To Seller’s knowledge, true, correct and complete copies of all
Assignable Service Contracts, Assignable Construction Contracts and Utility
Agreements, and all amendments thereto, have heretofore been delivered to
Purchaser. To Seller’s knowledge, the Utility Agreements are in full force and
effect and Seller has not given or received either (x) any written notices of
default under any Utility Agreement that has not been cured, or (y) any written
notice of termination with respect to any Utility Agreement.  None of Seller,
EQC Manager or Property Manager is currently undertaking any other material
capital improvements at the Property except as described on Exhibit K-3 to the
Company Disclosure Letter.
 
9.1.12 Tax Proceeding. Seller has not submitted an application for any tax
reduction, reassessment, or special assessment that is outstanding, and Seller
has not received any written notice that any of the foregoing proceedings are
pending.
 
9.1.13 No Options.  (a) Seller has not given any person or entity (and to
Seller’s knowledge no person or entity has) a right of first refusal, right of
first offer or other option to purchase the Property, other than Purchaser
pursuant to the terms of this Agreement.  (b) Other than that certain Right of
First Offer Agreement dated January 24, 2002 between Seller (as
successor-in-interest to Block A South Waterfront Development L.L.C.), as
grantor, and Marsh & McLennan Companies, Inc., as grantee (the “ROFO”), a true
and complete copy of which (together with any amendments or modifications
thereof), to Seller’s knowledge, has previously been made available to
Purchaser, Seller has not given any person or entity (and to Seller’s knowledge
no person or entity has) a right of first refusal, right of first offer or other
option to lease all or any portion of the Property except as set forth in the
Leases.  To Seller’s knowledge, within the twelve (12) month period prior to the
Effective Date, Seller has not received any written notice of default or waiver
or rights by Marsh & McLennan Companies, Inc. under the ROFO to lease space in
the Property.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
9.1.14 No Employees. There are no persons employed by Seller, EQC Manager or
Property Manager whom Purchaser will be obligated to employ from and after the
Closing. There are no union contracts, collective bargaining or similar
agreements or arrangements with respect to the Property between Seller (or, to
Seller’s knowledge, Seller’s predecessor in interest) and any labor union. All
employees involved in operation and maintenance of the Property are employed by
Property Manager.
 
9.1.15 ERISA. Seller is not (and is not acting on behalf of) an “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) that is the subject to Title I of
ERISA, a “plan” defined in and subject to Section 4975 of the Internal Revenue
Code of 1986, as amended, or an entity deemed to hold “plan assets” of either of
the foregoing.
 
All references in this Agreement to “Seller’s Knowledge” or words of similar
import (whether or not such words may be capitalized), shall refer only to the
conscious actual (and not implied or constructive) knowledge of the Seller’s
Representative and shall not be construed to refer to the knowledge of any other
member, officer, director, trustee, shareholder, venturer, consultant, employee,
agent, property manager or representative of Seller, its partners or members
(including without limitation Seller’s counsel, Property Manager or any broker),
or of any affiliate of any of the foregoing, or to impose or have imposed upon
the Seller’s Representative any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains (except that Seller’s Representative
has requested that the individual employee of Property Manager with direct
responsibility for managing the Property provide Seller’s Representative with
information known to such individual that is salient to the representations
given in this Section 9.1 above). There shall be no personal liability on the
part of the Seller’s Representative or any employee of Property Manager arising
out of any representations or warranties made herein. All references herein to
“written notice” having been given to Seller shall include only those notices
received by the Seller’s Representative. For purposes hereof, Seller’s
Representative means David Weinberg and Allen Samuel.
 
9.2 Representations Remade.  As of Closing, Seller shall be deemed to remake and
restate the representations set forth in Section 9.1, except that the
representations may be updated at or prior to the Closing Date by delivering
written notice to Purchaser that any of Seller’s representations or warranties
contained herein is untrue or incorrect. The condition set forth in Section 8.4
shall not be deemed to have failed if any representation or warranty becomes
untrue or incorrect due to (i) new Service Contracts or amendments to Service
Contracts entered into in accordance with this Agreement or Service Contracts
that have expired by their stated terms, (ii) new Construction Contracts or
amendments to Construction Contracts entered into in accordance with this
Agreement, (iii) all work being complete and all amounts due the contractor
being paid with respect to any Construction Contract, (iv) new Leases or
amendments to Leases entered into in accordance with this Agreement or Leases
which have expired by their own terms, (v) rent prepayments for which Purchaser
receives a credit at Closing, (vi) any tenant initiating an audit of pass
through expenses, (vii) changes to the Rent Roll or (viii) changes to Seller’s
obligations identified on Exhibits K-1, K-2 or K-3 to the Company Disclosure
Letter take into account payments actually made or the actual completion of
work; provided that, in each instance under clauses (i) through (viii), the
representation or warranty did not become untrue or incorrect as a result of any
act taken by Seller in violation of this Agreement or omission of Seller in
violation of this Agreement.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
9.3 Covenants.  Seller hereby covenants and agrees with Purchaser as to the
following matters.
 
9.3.1 New Leases.  For purposes of this Agreement, any Lease entered into after
the Effective Date and any modification, amendment, restatement or renewal of
any existing Lease entered into after the Effective Date, shall be referred to
as a “New Lease”. Until the expiration of the Due Diligence Period, Seller may
enter into any New Leases without Purchaser’s consent, so long as Seller
delivers a copy of any New Leases to Purchaser prior to the date which is five
(5) Business Days prior to the expiration of the Due Diligence Period. Following
the expiration of the Due Diligence Period, Seller shall not enter into any New
Lease (other than an amendment, restatement, modification or renewal of any
existing Lease pursuant to a unilateral right granted the tenant under such
existing Lease) without Purchaser’s prior written consent, which will not be
unreasonably withheld, conditioned or delayed. If Purchaser does not respond in
writing to Seller’s request for approval or disapproval of a New Lease within
five (5) Business Days after Purchaser’s receipt of Seller’s request, Purchaser
shall be conclusively deemed to have approved of such New Lease.
 
9.3.2 Service Contracts.  After the Effective Date, Seller shall not enter into
any new Service Contracts which would be binding on Purchaser, or cancel,
materially modify or renew any existing Service Contracts which would be binding
on Purchaser, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld or delayed, unless such new Service Contracts
are cancelable by Seller upon thirty (30) days’ notice without penalty or
liability. If Purchaser fails to respond to Seller’s request for consent with
respect to any such action within five (5) Business Days after receipt of
Seller’s request, such consent shall be deemed given. Upon the written request
of Purchaser delivered no later than five (5) days prior to the then scheduled
Closing Date, Seller shall deliver to vendors under Service Contracts specified
by Purchaser, on the Closing Date, notices of termination of such Service
Contracts terminating such Service Contracts in accordance with the terms
thereof at no cost to Seller (it being understood and agreed that such Service
Contracts shall remain in full force and effect with respect to the Property,
and that Purchaser shall assume the costs and obligations of Seller thereunder
in accordance with the terms of this Agreement, from the Closing Date until such
date as such termination is effectuated in accordance with the terms of the
applicable Service Contracts); provided that Seller shall cooperate with
Purchaser in good faith to effectuate the termination of such Service Contracts
as soon as practicable after Closing.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
9.3.3 Operations.  After the Effective Date, Seller shall operate the Property
in the normal course of Seller’s business and maintain the Property in
substantially the same condition as of the Effective Date, ordinary wear and
tear excepted, and subject to Section 5 above. Notwithstanding anything in the
preceding sentence to the contrary, in no event shall Seller be required to make
any capital repairs, replacements or improvements to the Property except as may
be required by the Leases to be made prior to the Closing Date.
 
9.3.4 Other Agreements.  After the Effective Date, and except as required by law
or by any of the Permitted Exceptions or as otherwise permitted under this
Agreement, Seller shall not become party to agreements granting an easement or
right-of-way on, under or about the Property, and Seller shall not become party
to any agreements granting easements or rights-of-way in favor of the Property
or otherwise encumber, or grant interests in, the Property.
 
9.3.5 Ground Lease.  From and after the Effective Date, Seller shall (a) not
modify, amend or terminate the Ground Lease nor deliver notice to Ground Lessor
causing same, and (b) deliver to Purchaser a copy of any material notice
delivered or received from Ground Lessor.
 
9.3.6 Notices.  From and after the Effective Date, Seller shall promptly upon
its receipt deliver to Purchaser a copy of any written notice received from (x)
any governmental authority relating to the Property which may have (or describe
matters that may have) a material adverse effect upon the Property or result in
a material adverse change to or breach of a representation or warranty made by
Seller hereunder, and (y) default notices from any tenant, vendor or other party
under any Lease, Service Contract, Utility Agreement, Construction Contract or
Brokerage Agreement.
 
If Seller fails to perform any of the covenants contained in this Section 9.3
hereof and either Purchaser receives written notice thereof from Seller prior to
Closing or Purchaser shall have actual knowledge of a default by Seller under
this Section 9.3 prior to Closing, Purchaser shall have the rights and remedies
available to Purchaser under Section 7.1 hereof, and if Purchaser elects to
close, then such default by Seller shall be deemed to be waived by Purchaser at
the Closing, and to the extent such default by Seller is the entering into by
Seller of any agreement in violation of Section 9.3.1, Section 9.3.2, or Section
9.3.4 hereof, Purchaser shall at Closing accept an assignment of Seller’s rights
thereunder (to the extent assignable) and assume the obligations of Seller
thereunder arising or accruing after the Closing Date.
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
9.4 Purchaser’s Representations and Warranties. Subject to Section 9.5 below,
Purchaser represents and warrants that:
 
9.4.1 ERISA. Purchaser’s rights under this Agreement, the assets it shall use to
acquire the Property and, upon its acquisition by Purchaser, the Property
itself, do not and shall not constitute plan assets within the meaning of 29
C.F.R. §2510.3-101, and Purchaser is not a “governmental plan” within the
meaning of Section 3(32) of the Employee Retirement Income Security Act of 1974,
as amended, and the execution of this Agreement and the purchase of the Property
by Purchaser is not subject to state statutes regulating investments of and
fiduciary obligations with respect to governmental plans.
 
9.4.2 Organization and Authority. Purchaser is duly organized and in good
standing under the laws of the state of its organization. Purchaser has the
power and authority under its organizational documents to perform its
obligations hereunder, and all action and approvals required thereunder have
been duly taken and obtained.
 
9.4.3 No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of Purchaser’s organizational
documents.
 
9.4.4 No Bankruptcy. Purchaser has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by Purchaser’s creditors, (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of Purchaser’s assets, (d) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (e) admitted in writing its
inability to pay its debts as they come due, or (f) made an offer of settlement,
extension or composition to its creditors generally.
 
9.4.5 Executive Order.
 
(a) Purchaser hereby represents and warrants that Purchaser is in compliance
with the Orders.
 
(b) Purchaser hereby represents and warrants that neither Purchaser nor any
beneficial owner of Purchaser, other than any indirect beneficial owners of
Purchaser whom have acquired such interest by its acquisition of shares in a
publicly held company listed on an Exchange (as hereafter defined):
 
(i) is listed on the Lists;
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
(ii) is a person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; or
 
(iii) is owned or controlled by, or acts for or on behalf of, any person on the
Lists or any other person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders.
 
(c) Purchaser hereby covenants and agrees that if Purchaser obtains knowledge
that Purchaser or any of its beneficial owners (other than any indirect
beneficial owners of Purchaser whom have acquired such interest by its
acquisition of shares in a publicly held company listed on an Exchange) becomes
listed on the Lists or is indicted, arraigned, or custodially detained on
charges involving money laundering or predicate crimes to money laundering,
Purchaser shall immediately notify Seller in writing, and in such event, Seller
shall have the right to terminate this Agreement without penalty or liability to
Purchaser immediately upon delivery of written notice thereof to Purchaser. In
such event, Seller shall return and/or cause to be returned to Purchaser the
Earnest Money, at which time this Agreement shall, without further action of the
parties, terminate and become null and void and neither party shall have any
further rights or obligations under this Agreement, except for those which
expressly survive termination of this Agreement.
 
The terms “Governmental Authority” and “Governmental Authorities” mean the
United States of America, the state, the county and city where the Property is
located, and any other political subdivision in which the Property is located or
that exercises jurisdiction over the Property, and any agency, department,
commission, board, bureau, property owners association, utility district, flood
control district, improvement district, or similar district, or other
instrumentality of any of them.
 
9.4.6 Enforceability. This Agreement is a valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
 
9.4.7 FCPA. Neither Purchaser nor any of its subsidiaries or affiliates (i) has
violated or is in violation of any provision of any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions or any applicable provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, the U.K. Bribery Act
2010, or any other similar law, including, in each case, the rules and
regulations thereunder, (ii) has taken, is currently taking or will take any
action in furtherance of an offer, payment, gift or anything else of value,
directly or indirectly, to any person while knowing that all or some portion of
the money or value will be offered, given or promised to anyone to improperly
influence official action, to obtain or retain business or otherwise to secure
any improper advantage or (iii) has otherwise made any bribe, rebate, payoff,
influence payment, unlawful kickback or other unlawful payment.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
 
9.5 Survival. Purchaser’s right to make a claim after Closing with respect to
any breach of a representation or warranty set forth in Section 9.1, shall
survive the Closing, but only as to claims of which Purchaser notifies Seller in
writing within one hundred eighty (180) days after Closing (or such shorter
period of time to the extent Purchaser receives an Estoppel Certificate which
obviates any or all of Seller’s representations and/or warranties with respect
to any Lease in accordance with Section 8.2 above), and not otherwise, and
provided that any suit must be brought within thirty (30) days after the
expiration of such one hundred eighty (180) day period. Seller’s right to make a
claim after Closing with respect to a breach of a representation or warranty set
forth in Section 9.4 shall survive the Closing, provided Subsections 9.4.2 and
9.4.3 shall only survive the Closing as to claims of which Seller notifies
Purchaser in writing within one hundred eighty (180) days after Closing and
provided that any suit must be brought within thirty (30) days after the
expiration of such one hundred eighty (180) day period.
 
9.6 Employee Lists. On or before the Effective Date, Seller shall provide to
Purchaser a written list of those employees serving the Property all of whom
will be terminated as of Closing (the “Employee List”) and, on or before the end
of the Due Diligence Period, Purchaser agrees to provide to Seller the names of
employees from the Employee List to whom offers of employment will be proffered
upon Closing, if any.
 
9.7 Utility Agreements. Seller is a party to each of the utility service
agreements listed on Exhibit O to the Company Disclosure Letter (the “Utility
Agreements”). Seller agrees to assign and Purchaser agrees to assume each of the
Utility Agreements promptly upon receipt of any necessary consents of the
applicable service provider required thereunder on such forms as may be
reasonably required by the applicable service provider, but in no event shall
such assignment occur prior to Closing. Seller and Purchaser agree to execute
such documents as may be reasonably requested by the applicable service provider
in connection therewith, including, without limitation, execution of a
replacement service agreement upon substantially the same material terms and
conditions as provided in the Utility Agreements, in lieu of any assignment of
the existing Utility Agreement. Promptly after the expiration of the Due
Diligence Period, Seller shall request and use commercially reasonable efforts
to obtain the applicable service provider’s consent to the assignment of the
Utility Agreements to Purchaser as contemplated by the terms hereof. Purchaser
agrees to provide such information as is reasonably requested by the applicable
service providers and to reasonably cooperate with Seller in connection with
obtaining such consents. From and after the Closing through the date of
assignment (or replacement, if applicable) of the applicable Utility Agreements,
Seller and Purchaser agree not to cause or permit any of the Utility Agreements
to be terminated and Purchaser shall be responsible for all costs, charges and
obligations arising under the Utility Agreements first arising from and after
the Closing. Purchaser shall promptly pay all invoices relating to the period
from and after the Closing issued by the applicable service provider directly to
such service provider or, if directed by Seller, to Seller to reimburse Seller
for amounts paid or to be paid by Seller under the Utility Agreements, prior to
same becoming delinquent. The fees imposed by the applicable service provider in
connection with such consents and assignments shall be split equally between
Seller and Purchaser, provided that each party shall bear its own costs and
expenses incurred in connection therewith.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
 
9.8 Brokerage Commissions. Purchaser agrees that if Purchaser or any of its
affiliates enter into any leasing, brokerage or similar agreements with any of
the brokers or affiliates thereof who are a party to the Brokerage Agreement
(collectively, the “Leasing Broker”) for the Property, such leasing, brokerage
or similar agreements (each, a “New Agreement”) must contain a provision that
the applicable New Agreement supersedes and replaces in its entirety any and all
prior leasing, brokerage or similar agreements between such Leasing Broker and
Purchaser or any previous owner of the applicable Property that is the subject
of the New Agreement.
 
10. LIMITATION OF LIABILITY. Notwithstanding anything to the contrary contained
herein, if the Closing shall have occurred (and Purchaser shall not have waived,
relinquished or released any applicable rights in further limitation), then
(a) the aggregate liability of Seller arising pursuant to or in connection with
the representations, warranties, indemnifications, covenants or other
obligations (whether express or implied) of Seller under this Agreement (or any
document executed or delivered in connection herewith) shall not exceed Two
Million Dollars ($2,000,000) in the aggregate (the “Liability Limitation”) and
(b) no claim by Purchaser alleging a breach by Seller of any representation,
warranty, indemnification, covenant or other obligation of Seller contained
herein (or in any document executed or delivered in connection herewith) may be
made, and Seller shall not be liable for any judgment in any action based upon
any such claim, unless and until such claim, either alone or together with any
other claims by Purchaser against Seller alleging a breach by Seller of any
representation, warranty, indemnification, covenant or other obligation of
Seller contained herein (or in any document executed or delivered in connection
herewith), is for an aggregate amount in excess of One Hundred Thousand Dollars
($100,000) (the “Floor Amount”), in which event Seller’s liability respecting
any final judgment concerning such claim or claims shall be for the entire
amount thereof, subject to the limitation set forth in clause (a) above;
provided, however, that if any such final judgment is for an amount that is less
than or equal to the Floor Amount, then Seller shall have no liability with
respect thereto. No constituent partner or member in or agent of Seller, nor any
advisor, trustee, director, officer, member, partner, employee, beneficiary,
shareholder, participant, representative or agent of any entity that is or
becomes a constituent partner or member in Seller or an agent of Seller
(including, but not limited to, the Trust and EQC Management) (collectively,
“Seller’s Affiliates”) shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Purchaser and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to
Seller’s interest in the Property for the payment of any claim or for any
performance, and Purchaser, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability. Notwithstanding anything to
the contrary contained in this Agreement, neither the negative capital account
of any constituent partner or member in Seller, nor any obligation of any
constituent partner or member in any entity owning an interest (directly or
indirectly) in Seller to restore a negative capital account or to contribute
capital to Seller (or any entity owning an interest, directly or indirectly, in
any other constituent partner or member of Seller), shall at any time be deemed
to be the property or an asset of Seller or any such other partner or member
(and neither Purchaser nor any of its successors or assigns shall have any right
to collect, enforce or proceed against or with respect to any such negative
capital account of such party’s obligations to restore or contribute). The
provisions of this Section 10 shall survive the Closing and any termination of
this Agreement.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
 
11. MISCELLANEOUS.
 
11.1 Entire Agreement. All understandings and agreements heretofore had between
Seller and Purchaser with respect to the Property are merged in this Agreement,
which alone fully and completely expresses the agreement of the parties.
 
11.2 Assignment. Except as provided in Section 11.12 below, neither this
Agreement nor any interest hereunder shall be assigned or transferred by
Purchaser without the prior written consent of Seller.  Seller may assign or
otherwise transfer its interest under this Agreement to any of Seller’s
Affiliates which acquires all Seller’s right, title and interest in and to the
Property in existence as of the Effective Date.  Upon any such assignment by
Purchaser, the named Purchaser herein shall not be relieved of any subsequently
accruing liability under this Agreement and shall remain liable for all
obligations of “Purchaser”. Upon any such assignment by Seller, the named Seller
herein shall not be relieved of any liability under this Agreement and shall
remain liable, on a joint and several basis with said assignee for all
obligations of “Seller” hereunder. Subject to the foregoing, this Agreement
shall inure to the benefit of and shall be binding upon Seller and Purchaser and
their respective successors and permitted assigns.
 
11.3 Modifications. This Agreement shall not be modified or amended except in a
written document signed by Seller and Purchaser.
 
11.4 Time of Essence. Time is of the essence of this Agreement. In the
computation of any period of time provided for in this Agreement or by law, the
day of the act or event from which the period of time runs shall be excluded,
and the last day of such period shall be included unless it is a Business Day,
in which event the period shall be deemed to run until the next Business Day.
For purposes hereof, “Business Day” shall mean any day which is not a Saturday,
Sunday or federal holiday.
 
11.5 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the state in which the Property is located.
 
11.6 Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and delivered personally or
by facsimile transmission with confirmed receipt, or by overnight courier (such
as Federal Express), addressed as follows below. All notices given in accordance
with the terms hereof shall be deemed given when received (on the day delivered
if delivered before 5:00 p.m. Chicago time and the next Business Day if
delivered after such time) or upon refusal of delivery. Either party hereto may
change the address for receiving notices, requests, demands or other
communication by notice sent in accordance with the terms of this Section 11.6.
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
If to Seller:
c/o Equity Commonwealth Management LLC
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention:                      Allen Samuel
Telephone:                      (312) 646-2828
Facsimile:                      (312) 646-2996
 
c/o Equity Commonwealth Management LLC
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention:                      Brooke Kenevan
Telephone:                      (312) 646-2817
Facsimile:                      (312) 646-2996
 
and to:
c/o Neal Gerber & Eisenberg LLP
2 North LaSalle Street
19th Floor
Chicago, Illinois 60602
Attention:                      Douglas J. Lubelchek
Telephone:                      312-269-5255
Facsimile:                      312-750-6506
 
If to Purchaser:
c/o Mack-Cali Realty Acquisition Corp.
343 Thornall Street
Edison, New Jersey 08837-2206
Attention: Ricardo Cardoso, Executive Vice President andChief Investment Officer
Facsimile: (732) 205-9015
Email: RCardoso@mack-cali.com
 
with a copy to:
c/o Mack-Cali Realty Acquisition Corp.
343 Thornall Street
Edison, New Jersey 08837-2206
Attention: Senior Vice President and
Senior Associate General Counsel
Facsimile: (732) 205-9015
Email: DWagner@mack-cali.com
And with a copy to:
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Robert J. Ivanhoe, Esq.
Facsimile: (212) 805-9333
Email: ivanhoer@gtlaw.com

 
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
 
11.7 “AS IS” SALE. ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND PURCHASER’S
OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 9.1 ABOVE, TO TAKE THE
PROPERTY “AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS AND CONDITIONS THEREON. ANY
INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS (COLLECTIVELY, THE
“DISCLOSURES”) PROVIDED OR MADE TO PURCHASER OR ITS CONSTITUENTS BY SELLER OR
ANY OF SELLER’S AFFILIATES SHALL NOT BE REPRESENTATIONS OR WARRANTIES. PURCHASER
HAS NOT AND SHALL NOT RELY ON SUCH DISCLOSURES, BUT RATHER, PURCHASER SHALL RELY
ONLY ON ITS OWN INSPECTION OF THE PROPERTY. PURCHASER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
“AS IS”. PURCHASER ACKNOWLEDGES AND AGREES THAT, SUBJECT TO THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTION 9.1 ABOVE, SELLER HAS NOT MADE, DOES NOT
MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING OR WITH RESPECT TO (A) THE NATURE, QUALITY OR CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY; (B) THE
INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR
ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;
(E) THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS REGARDING TERMITES OR WASTES, AS DEFINED BY THE
U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR ANY HAZARDOUS
SUBSTANCE, AS DEFINED BELOW. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
SELLER, UNLESS OTHERWISE REQUIRED BY LAW, IS UNDER NO DUTY TO MAKE ANY
AFFIRMATIVE DISCLOSURES REGARDING ANY MATTER WHICH MAY BE KNOWN TO SELLER.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
 
PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO ANY MATTER RELATING TO THE
PROPERTY INCLUDING BUT NOT LIMITED TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. UPON CLOSING, PURCHASER SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER’S INVESTIGATIONS.
 
PURCHASER, UPON CLOSING, SHALL BE DEEMED ON BEHALF OF ITSELF AND ITS AFFILIATES,
SUCCESSORS AND ASSIGNS TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER’S AFFILIATES) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT, COST RECOVERY, CONTRIBUTION OR
OTHERWISE), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
SUCH PARTIES MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S
AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT
CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS (INCLUDING, WITHOUT LIMITATION,
FUNGI, MOLD OR MILDEW), VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY
INCLUDING, WITHOUT LIMITATION, PURSUANT TO THE STATUES IN EFFECT IN THE STATE IN
WHICH THE PROPERTY IS LOCATED OR ANY OTHER FEDERAL, STATE, OR LOCAL
ENVIRONMENTAL OR HEALTH AND SAFETY LAW OR REGULATION, THE EXISTENCE OF ANY
HAZARDOUS MATERIAL OR CHEMICAL WHATSOEVER, ON, AT, TO, IN, ABOVE, ABOUT, UNDER,
FROM OR IN THE VICINITY OF THE PROPERTY AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS WHATSOEVER REGARDING THE PROPERTY. THIS RELEASE
INCLUDES CLAIMS OF WHICH PURCHASER IS PRESENTLY UNAWARE AND OF WHICH PURCHASER
DOES NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY PURCHASER, WOULD
MATERIALLY AFFECT PURCHASER’S RELEASE OF SELLER.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
 
TO THE EXTENT PERMITTED BY LAW, PURCHASER HEREBY AGREES, REPRESENTS AND WARRANTS
THAT PURCHASER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN TO
PURCHASER MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND PURCHASER FURTHER AGREES,
REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES CONTAINED HEREIN HAVE BEEN
NEGOTIATED AND AGREED UPON BY PURCHASER IN LIGHT OF THAT REALIZATION AND THAT
PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLER
AND SELLER’S AFFILIATES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS,
DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES.
 
“Hazardous Materials” or “Hazardous Substances” - shall mean (i) hazardous
wastes, hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including,
but not limited to, substances defined as “hazardous wastes,” “hazardous
materials,” “hazardous substances,” “toxic substances,” “pollutants,”
“contaminants,” “radioactive materials”, “toxic pollutants”, or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), 42 U.S.C. § 9601 et seq.; the Toxic Substance Control Act (“TSCA”),
15 U.S.C. § 2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§5101 et seq.; the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901, et seq.; the Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42
U.S.C. § 7401 et seq.; and in any permits, licenses, approvals, plans, rules,
regulations or ordinances adopted, or other criteria and guidelines promulgated
pursuant to the preceding laws or other similar federal, state or local laws,
regulations, rules or ordinance now or hereafter in effect relating to
environmental matters; and (ii) any other substances, constituents or wastes
subject to any applicable federal, state or local law, regulation or ordinance,
including any environmental law, now or hereafter in effect, including but not
limited to (A) petroleum, (B) refined petroleum products, (C) waste oil, (D)
waste aviation or motor vehicle fuel and their byproducts, (E) asbestos, (F)
lead in water, paint or elsewhere, (G) radon, (H) Polychlorinated Biphenyls
(PCB’s), (I) ureaformaldehyde, (J) volatile organic compounds (VOC), (K) total
petroleum hydrocarbons (TPH), (L) benzine derivative (BTEX), and (M) petroleum
byproducts.
 
The provisions of this Section 11.7 shall survive Closing or any termination of
this Agreement.
 
11.8 TRIAL BY JURY; RESCISSION. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY
EITHER PARTY UNDER OR WITH RESPECT TO THIS AGREEMENT, EACH OF SELLER AND
PURCHASER WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ALSO, PURCHASER
WAIVES ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION PROVIDED FOR IN THIS
AGREEMENT.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
 
11.9 Confidentiality. Seller acknowledges that following the Effective Date and
confirmation from Seller that Seller has obtained Board Approval (which
confirmation shall be given on the Business Day of receipt of Board Approval),
Purchaser (or its indirect beneficial owner) shall disclose a copy of this
Agreement in connection with its filing of an 8-K in order to announce the
acquisition of the Property as required by applicable law or due to Purchaser’s
(or its indirect beneficial owner) status as a publicly held comp any listed on
an Exchange. Notwithstanding the foregoing, without the prior written consent of
Seller, and unless the Closing occurs, Purchaser shall not disclose to any third
party the results of any inspections or studies undertaken in connection
herewith or otherwise furnish the Information (as hereinafter defined),
provided, however, that the foregoing shall not be construed to prevent
Purchaser from making (without the consent of the other party) any disclosure
(x) required by any applicable law or regulation or judicial process, including,
without limitation the disclosure requirements of any direct or indirect
beneficial owner of Purchaser or Seller due to said entity’s status as a
publicly held company listed on an Exchange, and (y) to affiliates of Purchaser
and its and their respective partners, investors, potential investors, lenders,
potential lenders, potential property managers, attorneys, employees and agents
(“Purchaser’s Representatives”) who are actively and directly participating in,
or solicited by to participate in, the evaluation of the Property, the
negotiation of this Agreement, the appraisal, investigation or financing of the
purchase or acquisition of the Property, or the prospective leasing of the
Property (including, as it relates to such prospective leasing, the evaluation
of the scope and cost of any anticipated tenant or landlord improvements
following Purchaser’s acquisition of the Property). For purposes hereof,
“Information” shall mean and shall be deemed to include, without limitation, the
following written or oral information (A) provided by or on behalf of Seller to
Purchaser or Purchaser’s Representatives, or (B) otherwise obtained by Purchaser
or Purchaser’s Representatives either prior to or following the Effective Date:
(i) all documentation and/or information described in or relating to Section 1
of this Agreement, including, without limitation, Leases, Tangible Personal
Property, Service Contracts, and all other information regarding the operation,
ownership, maintenance, management, or occupancy of the Property; (ii) the
Survey; and (iii) any reports, tests, or studies (together with the results of
such studies and tests obtained or provided by, or on behalf of, Seller).
 
Notwithstanding the foregoing, Seller’s delivery and Purchaser’s use of the
Information are subject to the following terms: Purchaser shall (i) accept and
hold all Information in strict confidence in accordance with the terms of this
Agreement; (ii) not copy, reproduce, distribute or disclose the Information to
any third party other than Purchaser’s Representatives, except as permitted in
the preceding paragraph; (iii) not use the Information for any purpose other
than in connection with the transactions contemplated hereunder; and (iv) not
use the Information in any manner detrimental to Seller or the Property.
Purchaser agrees to transmit the Information only to those Purchaser’s
Representatives who are actively and directly participating in the evaluation of
the acquisition of the Property, who are informed of and who have agreed to
comply with the terms of this Section 11.9 of this Agreement and who are
instructed not to make use of the Information in a manner inconsistent herewith.
Purchaser shall be responsible for any breach of the terms of this Agreement by
Purchaser’ Representatives or any other person to whom the Information is
communicated. Purchaser agrees to indemnify, defend and hold Seller, and
Seller’s Affiliates harmless against all losses, claims, suits, damages and
liabilities resulting from Purchaser’s breach of this Section 11.9, as well as
any breach thereof by Purchaser’s Representatives, which indemnification shall
survive the Closing or termination of this Agreement.
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
 
11.10 Reports. If for any reason Purchaser does not consummate the Closing, then
Purchaser shall, upon Seller’s written request, assign and transfer to Seller
all of its right, title and interest in and to any and all studies, reports,
surveys and other information, data and/or documents relating to the Property or
any part thereof prepared by or at the request of Purchaser, its employees and
agents, and shall deliver to Seller copies of all of the foregoing.
 
11.11 Reporting Person. Seller and Purchaser hereby designate Escrow Agent to
act as and perform the duties and obligations of the “reporting person” with
respect to the transaction contemplated by this Agreement for purposes of 26
C.F.R. Section 1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transactions. In this regard, Seller and Purchaser each
agree to execute at Closing, and to cause Escrow Agent to execute at Closing, a
Designation Agreement, designating Escrow Agent as the reporting person with
respect to the transaction contemplated by this Agreement.
 
11.12 Section 1031 Exchange. Either party may structure the disposition or
acquisition of the Property, as the case may be, as a like-kind exchange under
Internal Revenue Code Section 1031 at the exchanging party’s sole cost and
expense. The other party shall reasonably cooperate therein, provided that such
other party shall incur no material costs, expenses or liabilities in connection
with the exchanging party’s exchange. If either party uses a qualified
intermediary to effectuate an exchange, any assignment of the rights or
obligations of such party hereunder shall not relieve, release or absolve such
party of its obligations to the other party. The exchanging party shall
indemnify, defend and hold harmless the other party from all liability in
connection with the indemnifying party’s exchange, and the indemnified party
shall not be required to take title to or contract for the purchase of any other
property. The provisions of this Section 11.12 shall survive the Closing.
 
11.13 Press Releases. Notwithstanding anything to the contrary contained herein,
prior to Closing, neither party shall issue a press release relating to the
transaction contemplated hereby, without the prior written consent of the other
party, not to be unreasonably withheld (provided, the foregoing shall not apply
to the 8-K filing described in the first sentence of Section 11.9).  Upon or
after the Closing, each of Seller and Purchaser may issue a press release
disclosing the sale of the Property, including the identity of the party issuing
the release, a description of the Property, the aggregate capitalization rate
associated with the sale of the Property and the Purchase Price, but otherwise
the parties hereto shall not issue any press releases with respect to the
transactions contemplated hereby or consummated in accordance with the terms
hereof except upon the mutual agreement of the parties as to the form and
content of such press release (with consent not to be unreasonably withheld,
conditioned, or delayed by either party). In addition, notwithstanding anything
to the contrary contained herein, each of Seller and Purchaser shall be
permitted to make disclosures in accordance with, or required by, the disclosure
requirements applicable due to an indirect beneficial owner of Seller’s or
Purchaser’s, as applicable, status as a publicly-held company listed on the New
York Stock Exchange or any other securities exchange (an “Exchange”) (including,
but not limited to, disclosure in accordance with, or required by, the rules of,
or any listing agreement with, an Exchange).
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
 
11.14 Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument. Each counterpart may be delivered by electronic mail or facsimile
transmission.
 
11.15 Construction. This Agreement shall not be construed more strictly against
Seller merely by virtue of the fact that the same has been prepared by Seller or
its counsel, it being recognized both of the parties hereto have contributed
substantially and materially to the preparation of this Agreement.
 
11.16 Attorneys’ Fees. In the event of litigation between the parties with
respect to this Agreement or the transaction contemplated hereby, the prevailing
party therein shall be entitled to recover from the losing party all of its
costs of enforcement and litigation, including, but not limited to, its
reasonable attorneys’ and paralegal fees, witness fees, court reporters’ fees
and other costs of suit.
 
11.17 No Memorandum of Agreement. This Agreement or any notice or memorandum
hereof shall not be recorded in any public record. A violation of this
prohibition shall constitute a default by Purchaser.
 
11.18 Severability. If any portion of this Agreement becomes or is held to be
illegal, null or void or against public policy, for any reason, the remaining
portions of this Agreement will not be affected thereby and will remain in force
and effect to the fullest extent permissible by law.
 
11.19 New Jersey Bulk Sales. Purchaser shall have the right to comply with
N.J.S.A. 54:32 B-22 (c) and N.J.S.A54:50-38 by delivering a Notification of
Sale, Transfer or Assignment in Bulk (Form C-9600) (the “Tax Notification”) to
the Director of the Division of Taxation of the State of New Jersey (the
“Director”) (together with a copy of this Agreement) by registered or certified
mail or overnight delivery at least fifteen (15) business days prior to
Closing.  Seller shall call cooperate in connection with such compliance and
shall provide all information necessary for Purchaser to complete the Tax
Notification and provide Purchaser with a completed  Asset Transfer Tax
Declaration (Form A5002) (the “TTD”) which shall be submitted to the Director
together with the Tax Notification.  If the Director informs Purchaser that a
possible claim for taxes, including any interest and penalties thereon, exists
(the “Claim”) and the amount thereof (the “Deficiency”), then Purchaser and
Seller shall Close as scheduled and without delay and  an amount equal to
the  Deficiency shall be withheld from Seller’s proceeds at Closing (the “Tax
Escrow”), which Tax Escrow shall be held in escrow by the Escrow Agent (which,
for purposes of the Tax Escrow, will also be called in this Agreement the “Bulk
Sales Tax Escrowee”).Any fees of the Bulk Sales Tax Escrowee with regard to the
Tax Escrow shall be borne equally by Seller and Purchaser.  The terms and
conditions of such escrow shall be those set forth in this Section 11.19,
together with (to the extent not inconsistent with this Section 11.19) the other
protections for the Escrow Agent that are expressly set forth elsewhere in this
Agreement.  The Tax Escrow shall be maintained until such time as (i) the
Director demands, in writing, from the Escrow Agent, payment out of the Tax
Escrow for any State tax debts that exist and/or a payment for the Seller’s
declared estimated tax on the gain from the transfer of Property (the “Demand”)
and the requirements of sub-paragraphs (a) or (b) below have been satisfied, or,
(ii) if the Seller has no State tax debts, the Director issues a letter of tax
clearance to the Purchaser (who shall immediately provide copies of same to the
Seller and the Escrow Agent in accordance with the notice provisions hereof)
permitting the release of the Tax Escrow to Seller (the “Clearance Letter”).
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
 
(a) (i) upon receipt of the Demand, the Escrow Agent shall provide a copy of the
Demand to Seller and its counsel in accordance with the notice provisions hereof
and upon providing same, unless the Seller provides written notice of objection
to payment of the amount required within five (5) business days of receipt of
the Demand (the “Objection Notice”), is authorized to pay over to the Division
of Taxation the amount required in the Demand; or (ii) upon receipt of the
Clearance Letter, the Escrow Agent shall release the Escrow Deposit to the
Seller.
 
(b) In the event that Seller issues an Objection Notice, the Escrow Agent shall
continue to hold the Escrow Deposit in the Escrow Account, notwithstanding the
Demand, so long as the Seller is diligently pursuing reconsideration of the
Demand by the Division  until such time as (i) a notice of the intent to impose
a lien on the Subject Property (the “Lien Notice”) is issued by the Director; or
(ii) a denial of Seller’s request for reconsideration (the “Reconsideration
Denial”) is issued by the Director; or (iii) a revised Demand (the “Revised
Demand”) is issued by the Director or (iv) a Clearance Letter is issued. In the
event that a Lien Notice or Reconsideration Denial is issued, the Escrow Agent
is authorized to pay over to the Division the amount required in the Demand.  In
the event that a Revised Demand or Clearance Letter is issued, the Escrow Agent
shall proceed as provided for in sub-paragraph (b) above as required with
respect to the issuance of a Clearance Letter or a Demand (treating the Revised
Demand as a “Demand” pursuant to sub-paragraph (b)).  When any payments are made
by the Escrow Agent pursuant to (i)–(iii) above, at the option of Seller, such
payment must be accompanied by a writing from Seller to the Division indicating
that such payment is made under protest and reserving Seller’s rights.
 
(c) In the event that the Demand or any Revised Demand requires payment to the
Division of less than all of the Escrow Deposit, upon the written advice of the
Division to do so (the “Balance Clearance Letter”), the Escrow Agent is
authorized to release the remaining portion of the Tax Escrow held by the Escrow
Agent to the Seller.  This Section 11.19 shall survive the closing.
 
[signature page follows next]
 

 
-37-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first above written.
 


SELLER:
HUB PROPERTIES TRUST, a Maryland real estate investment trust
 
 
By: /s/ David S. Weinberg
Name: David S. Weinberg
Title: EVP & COO
 
 
 
PURCHASER:
111 RIVER REALTY L.L.C. a New Jersey limited liability company
By:  Mack – Cali Realty, L.P., sole member
By:  Mack – Cali Realty Corporation, 
                general partner
 
By: /s/ Gary T. Wagner
Name: Gary T. Wagner
Title: Chief Legal Officer
 
   


 
-38-

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
A-1       Ground Lease
A-2       Legal Description
B           List of Excluded Tangible Personal Property
C           Omitted
D           Omitted
E           Escrow Agreement
F           Permitted Exceptions
G           Bill of Sale and General Assignment
H           Notice to Tenants
I            Notice to Vendors
J            Non-Foreign Affidavit
K           Omitted
L            Form Tenant Estoppel Certificate
M          Form GL Estoppel Certificate
N           Litigation Matters
O           Omitted
P            Assignment and Assumption of Lease
Q           Omitted
R            Form Seller Estoppel
 

 
-39-

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
GROUND LEASE
 
Lease and Development Agreement among City of Hoboken, the Port Authority of New
York and New Jersey (such parties, together, “Ground Lessor”) and Block A South
Waterfront Development, L.L.C. dated September 29, 2000.
 
First Amendment to Phase I Lease and Development Agreement dated June 1, 2001.
 
Assignment of Lease with Assumption and Consent dated June 26, 2002.
 
Assignment and Assumption of Ground Lease dated March 31, 2004.
 
Assignment of Lease dated August 11, 2009.
 

 
A-1-1 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
LEGAL DESCRIPTION
 
111 River Street, Hoboken, NJ
 
All that certain Lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of Hoboken,
County of Hudson, State of New Jersey,
 
PARCEL 1 (Lot 1, Block 231.2):
 
BEGINNING at a point in a line 70.00 feet east of and parallel with the westerly
line of River Street where the same is intersected by the northerly line of
First Street (50 feet wide) projected easterly and running; thence
 
1. North 13 degrees 04 minutes 29 seconds East along said line 70.00 feet East
of westerly line of River Street, a distance of 212,50 feet to a point; thence
 
2. South 76 degrees 55 minutes 31 seconds East parallel with the northerly line
of First Street a distance of 112.50 feet to a point; thence
 
3. South 13 degrees 04 minutes 29 seconds West parallel with the westerly line
of River Street a distance of 212.50 feet to a point in the northerly line of
First Street projected easterly; thence
 
4. North 76 degrees 55 minutes 31 seconds West along said northerly line of
First Street, a distance of 112.50 feet to the point and place of BEGINNING.
 
PARCEL 2 (Lot 2 Block 231.2):
 
BEGINNING at a point in the northerly line of First Street (50 feet wide)
projected Easterly, a distance of 182.50 feet easterly as measured along the
northerly line of First Street projected easterly from a point formed by the
intersection of the northerly line of First Street with the westerly line of
River Street and running, thence
 
5. North 13 degrees 04 minutes 29 seconds East parallel with the westerly line
of River Street, a distance of 212.50 feet to a point; thence
 
6. South 76 degrees 55 minutes 31 seconds East and parallel with the northerly
line of First Street projected easterly, a distance of 112.50 feet to a point;
thence
 
7. South 13 degrees 04 minutes 29 seconds West parallel with the westerly line.
of River Street a distance of 212.50 feet to a point in the northerly line of
First Street projected easterly; thence
 
 
 
A-2-1

--------------------------------------------------------------------------------

 
 
 
8. North 76 degrees 55 minutes 31 seconds West and along the northerly line of
First Street projected easterly, a distance of 112.50 feet to a point and place
of BEGINNING.
 
As shown on a map of survey prepared by Bock & Clark’s National Surveyors
Network dated February 5, 2004, revised February 18, 2004 and last revised
March 22, 2004.
 
TOGETHER with all right, title and interest of the “Developer/Lessee” in and to
the Phase I Lease and Development Agreement by and between The City of Hoboken
and The Port Authority of New York and New Jersey and Block A South Waterfront
Development, LLC dated September 29, 2000 and recorded in the Hudson County
Clerk/Register’s Office on October 3, 2000 in Deed Book 5690 Page 98, as amended
by that First Amendment to Phase I Lease and Development Agreement dated June 1,
2001, recorded on June 20, 2001 in Deed Book 5823, Page 234, as assigned by an
Assignment of Lease with Assumption and Consent by and among The City of
Hoboken, The Port Authority of New York and New Jersey and Block A South
Waterfront Development, L.L.C., and Phased Block A South Waterfront Development,
L.L.C., dated June 26, 2002, recorded July on July 9, 2002 in Deed Book 6012,
Page 312, as assigned by an Assignment and Assumption of Ground Lease by and
among The City of Hoboken, The Port Authority of New York and New Jersey,
Phase I Block A South Waterfront Development, L.L.C. and Waterfront Corporate
Center Realty Corporation, dated March 31, 2004, recorded on April 22, 2004 in
Book 7271, Page 102.
 

 
A-2-2 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LIST OF EXCLUDED TANGIBLE PERSONAL PROPERTY
 
111 River Street, Hoboken, NJ
 
NONE
 

 
B-1 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
OMITTED
 
111 River Street, Hoboken, NJ
 

 
C-1 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
OMITTED
 
111 River Street, Hoboken, NJ
 

 
D-1 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ESCROW AGREEMENT
 
111 River Street, Hoboken, NJ
 
EARNEST MONEY ESCROW INSTRUCTIONS
 


Escrow Officer:
 
Escrow No.:
 
Phone No.:
 
Facsimile No.:
 
Address:
     
Date:
 



The amount of ________________ ($_______________) together with any additional
earnest money deposit hereafter made by Purchaser, the “Escrow Deposit”) is
deposited with the ______________ office of _____________________ in escrow by
________________ the “Purchaser” under that certain Real Estate Sale Agreement
(as amended, the “Agreement”), dated ________________, 20___ with
_________________ (“Seller”).
 
As escrowee, you are hereby directed to hold, deal with and dispose of the
Escrow Deposit in accordance with the following terms and conditions:
 
1.
You are to hold the Escrow Deposit until: (a) you are in receipt of a joint
order by the undersigned Seller and Purchaser as to the disposition of the
Escrow Deposit; or (b) you are in receipt of a written demand (the “Demand”)
from either Seller or Purchaser for the payment of the Escrow Deposit or any
portion thereof. Upon receipt of any Demand, you are directed to so notify the
other party, enclosing a copy of the Demand. If within five (5) days after the
non-demanding party has received or is deemed to have received your notice of
your receipt of the Demand, you have not received from the non-demanding party
its notice of objection to the Demand, then you are to disburse the Escrow
Deposit as requested by the Demand. If within said five-day period you receive
from the non-demanding party its notice of objection to the Demand, then you are
directed to notify the other party, enclosing a copy of the notice of objection,
and you are to continue to hold the Escrow Deposit until you are in receipt of a
joint order as aforesaid, but after sixty (60) days you may deposit the Escrow
Deposit with a Court of competent jurisdiction.

 
2.
Notwithstanding the foregoing, as escrowee, you are hereby expressly authorized
to regard and to comply with and obey any and all orders, judgments or decrees
entered or issued by any Court, and in case you obey or comply with any such
order, judgment or decree of any Court, you shall not be liable to either of the
parties hereto or any other person or entity by reason of such compliance,
notwithstanding any such order, judgment or decree be entered without
jurisdiction or be subsequently reversed, modified, annulled, set aside or
vacated. In case of any suit or proceeding regarding these Escrow Instructions,
to which you are or may at any time be a party, the undersigned Seller and
Purchaser agree that the non-prevailing party shall pay to you upon demand all
reasonable costs and expenses incurred by you in connection herewith.

 
 
 
E-1

--------------------------------------------------------------------------------

 
 
 
3.
Any escrow fee to be charged by you is to be borne by Purchaser.

 
4.
As escrowee, you shall invest the Escrow Deposit in an interest-bearing savings
or money market account or short term U.S. Treasury Bills or similar cash
equivalent securities, as Purchaser and Seller may direct. Any interest earned
on the Escrow Deposit, after you deduct your customary investment charges, shall
become and be deemed to be a part of the Escrow Deposit.

 
5.
All notices or other communications hereunder shall be in writing and shall be
personally delivered or sent by overnight courier (such as Federal Express), by
facsimile transmission or by first class United States Mail, postage prepaid,
registered or certified (return receipt requested) to the respective addresses
for the Seller, Purchaser and escrowee as herein provided. A notice is given on
the date it is personally delivered, sent by overnight courier or facsimile
transmission, or deposited with the United States Mail for delivery as
aforesaid. A notice is received on the date it is personally delivered, the date
sent if sent by facsimile transmission, the day after sent if sent by overnight
courier or facsimile transmission or, if sent by mail as aforesaid, on the date
noted on the return receipt.

 
6.
Seller and Purchaser may act hereunder either directly or through their
respective attorneys:

 

 
Seller’s attorney is:
     
Purchaser’s attorney is:
       

7.
These Escrow Instructions are being entered into to implement the Agreement and
shall not (nor be deemed to) amend, modify or supersede the Agreement or act as
a waiver of any rights, obligations or remedies set forth therein; provided,
however, that you may rely solely upon these Escrow Instructions.

 
 
 
E-2

--------------------------------------------------------------------------------

 
 
 
8.
In case of any suit or proceeding at law or in equity regarding the Escrow
Deposit or these Escrow Instructions, the non-prevailing party shall pay the
prevailing party all costs and expenses (including, but not limited to,
attorney’s fees) incurred by the prevailing party, and if such prevailing party
shall recover judgment in any such suit or proceeding, such costs and expenses
(including but not limited to attorneys’ fees) shall be included in and as a
part of such judgment.

 
9.
Seller and Purchaser each hereby authorize Escrowee to designate the investment
depository of the Escrow Deposit to act as and perform the duties and
obligations of the “reporting person” with respect to the transaction
contemplated by the Agreement for purposes of 26 C.F.R. Section 1.6045-4(e)(5)
relating to the requirements for information reporting on real estate
transaction closed on or after January 1, 1991.

 
10.
These Escrow Instructions may be signed in any number of counterparts each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

 


SELLER:
         
By:
Name:
Title:
 
Address:
c/o Equity Commonwealth Management LLC
Two North Riverside Plaza, Suite 600
Chicago, Illinois 60606
 
PURCHASER:
     
By:
Name:
Title:
 
Address:
 
 
 


 
E-3 

--------------------------------------------------------------------------------

 



 
ESCROW AGENT:
 
 
By:
   
Title:



 

 
E-4 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
PERMITTED EXCEPTIONS
 
111 River Street, Hoboken, NJ
 
1.  
Those matters identified on Exhibit F-1 attached hereto.

 
2.  
Acts of Purchaser, and those claiming by, through and under Purchaser.

 
3.  
General and special taxes and assessments delinquent lien not yet due and
payable as of the Closing Date.

 
4.  
Rights of tenants in possession, as tenants only, under unrecorded leases.

 
5.  
Zoning, building and other governmental and quasi-governmental laws, codes and
regulations.

 
6.  
Water rights, claims or title to water.

 
7.  
Liens or possible liens arising from work contacted for, or performed by,
tenants under Leases, which tenants are not in monetary default beyond any
notice and grace period thereunder.

 
8.  
Liens or possible liens arising from work contracted for under Assignable
Construction Contracts, payment for which work is the responsibility of
Purchaser pursuant to this Agreement.

 
9.  
The Ground Lease.

 
10.  
Unrecorded Right of First Offer Agreement dated January 24, 2002 between Block A
South Waterfront Development LLC and Marsh & McLennan Companies, Inc.

 

 
F-1 

--------------------------------------------------------------------------------

 

EXHIBIT F-1
 


 
IDENTIFIED PERMITTED EXCEPTIONS
 


 
111 River Street, Hoboken, NJ
 
 
 
 
1.  
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land.

 
 
 
2.  
Subsurface conditions and/or encroachments not disclosed by an instrument of
record.



 
3.  
Lien of unpaid taxes, PILOT program charges, and assessments for the year 2016.
Taxes are fully exempt. PILOT program charges paid through the 2nd quarter of
2016. Subsequent PILOT program charges not yet due and payable. Water paid
through ________. Sewer paid through _________.



 
4.  
Private rights, if any, of utility and cable companies in the bed of River
Street, now vacated, as evidenced by Ordinance contained in Vacations Book 5
Page 114.



 
5.  
Covenants, Conditions, Development Agreement, Easements as described and defined
in Deed recorded in Deed Book 4894 at Page 104 and amended by Second Amendment
to Municipal Development Agreement recorded in Deed Book 5827 Page 28.



 
6.  
Terms, conditions and provisions contained in Lease and Development Agreement by
and between The City of Hoboken and The Port Authority of New York and New
Jersey, as fee owner and lessor, respectively and Block A South Waterfront
Development, L.L.C. as developer and lessee as described and defined in Deed
Book 5690, Page 98, as amended and assigned as follows:



 
a.  
First Amendment to Phase I Lease and Development Agreement as contained in Book
5823 Page 234.

 
 
 
b.  
Assignment of Lease with Assumption and Consent as contained in Book 6012, Page
312.



 
c.  
Assignment and Assumption of Ground Lease as contained in Book 7271, Page 102.



 
d.  
Assignment of Lease as contained in Book 8681, Page 297.

 
 

 
 
F-1

--------------------------------------------------------------------------------

 
 
 
 
e.  
Assignment of Lease as contained in Book ____, Page _____ (to be forthwith
recorded).



 
7.  
Terms and conditions of Memorandum of Lease by and between Block A South
Waterfront Development L.L.C., as landlord and Sumitomo Trust & Banking Co.
(USA), as tenant recorded in Deed Book 5893 Page 303.

 
 
8.  
Memorandum of Right of First Offer Agreement as contained in Book 5944 Page 134.



 
9.  
Agreement Regarding Tenant Leases as contained in Deed Book 7271 Page 113.



 
10.  
Subordination Non-Disturbance and Attornment Agreement as contained in Deed Book
9061 Page 925.



 
11.  
Deed Notice (New Jersey Department of Environmental Protection) as described and
defined by instrument recorded in Deed Book 7133 at Page 108.



 
12.  
Terms, conditions and provisions contained in the Riparian Grant in favor of
German Transatlantic Steam Navigation Co., Frederick Kuhne, Trustee filed
November 9, 1872 in Liber Book A Page 103, with the New Jersey Tidelands
Management Bureau (Tidelands Map #693-2172).



 
13.  
Subject to the rights of any tenants, as tenants only, under written leases
only, with no options to purchase or rights of first refusal.



 
14.  
Premises herein are benefited by tax exemption. Title policy excepts the lien
which may attach by reason of any restoration of property taxes resulting from
the transfer of title by the fee owner entitled to said exemption, or the
failure of the fee owner to comply with the terms and conditions of any
agreement with the municipality regarding the exemption, including, without
limitation, the retroactive imposition of taxes.




 


 

 
F-2 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
BILL OF SALE AND GENERAL ASSIGNMENT
 
111 River Street, Hoboken, NJ
 
This instrument is executed and delivered to be effective as of ______________,
20__, by and between [SELLER] (“Seller”), and [PURCHASER] (“Purchaser”),
covering the real property described in Exhibit A attached hereto (“Real
Property”), commonly known as “[NAME]” (the “Building”).
 
1. Sale of Personal Property. For good and valuable consideration, Seller hereby
sells, transfers, sets over and conveys to Purchaser all of Seller’s right,
title, and interest in and to the tangible personal property owned by Seller
that is located on the Real Property and used solely in connection therewith
(the “Tangible Personal Property”), other than the items described on the list
attached hereto as Exhibit B.
 
2. Assignment of Leases and Service Contracts. For good and valuable
consideration, Seller hereby assigns, transfers, sets over and conveys to
Purchaser, to the extent applicable to the period from and after the date
hereof, (i) all of Seller’s right, title and interest in and to the leases
(“Leases”) and security deposits (“Security Deposits”) described in Exhibit C
attached hereto relating to the Real Property but reserving unto Assignor all
uncollected rent attributable to the period prior to the date hereof pursuant to
Section 4.3. of that certain Real Estate Sale Agreement for the Property by and
between Assignor and Assignee (as may have been amended from time to time, the
“Agreement”), (ii) the service contracts described in Exhibit D attached hereto
(the “Service Contracts”), (iii) the contracts described in Exhibit E attached
hereto (the “Construction Contracts”), and (iv) to the extent assignable, all
right, title and interest of Seller in and to (a) all site plans, construction
and development drawings, plans and specifications for or relating to the Real
Property, if any (b) all sewer and water permits and licenses, building permits,
certificates of occupancy, demolition and excavation permits, curb cut and
right-of-way permits, drainage rights, permits, licenses and similar or
equivalent private and governmental documents of every kind and character
whatsoever pertaining or applicable to or in any way connected with the
development, construction, ownership, or operation of the Real Property, if any,
(c) all warranties, guarantees, and bonds (express or implied) of any
contractor, manufacturer, materialman or other third party pertaining or
applicable to or in any way connected with the development, construction,
ownership or operation of the Real Property, if any and (iv) all trade names and
general intangibles relating to the Real Property, including, without limitation
rights, if any, to the name “Waterfront Corporate Center I” but excluding the
name of Seller or any of its affiliates or derivations thererof (collectively,
the “Intangible Property”). Purchaser hereby accepts such assignment and hereby
assumes and agrees to be bound by and to perform, as of the date hereof,
Seller’s obligations, covenants and agreements under the Leases, Service
Contracts, Construction Contracts and Intangible Property, and Purchaser further
assumes all liability of Seller for the proper refund or return of the Security
Deposits if, when, and as required by the terms of the Leases or otherwise by
law. In addition, Purchaser agrees to pay all brokerage fees and leasing
commissions payable from and after the date hereof in connection with any of the
Leases, including any fees or commissions payable upon the renewal or extension
of any of the Leases.
 
 
 
G-1

--------------------------------------------------------------------------------

 
 
 
3. Exclusions. Notwithstanding the foregoing, Seller hereby expressly excludes
all property owned by tenants or other users or occupants of the Property, all
rights with respect to any refund of taxes applicable to any period prior to the
date hereof, all rights to any insurance proceeds or settlements for events
occurring prior to the date hereof, subject to Section 5 of the Agreement, all
property owned by Seller’s property manager.
 
4. Successors and Assigns. This instrument is binding upon, and shall inure to
the benefit of Seller and Purchaser and their respective heirs, legal
representatives, successors and assigns.
 
5. Power and Authority. Each of Purchaser and Seller represents and warrants to
the other that it is fully empowered and authorized to execute and deliver this
instrument, and that the individual signing this instrument on its behalf is
fully empowered and authorized to do so.
 
6. Attorneys’ Fees. In the event of litigation between the parties with respect
to this Assignment, the prevailing party therein shall be entitled to recover
from the losing party all of its costs of enforcement and litigation, including,
but not limited to, its reasonable attorneys’ and paralegal fees, witness fees,
court reporters’ fees and other costs of suit.
 
7. Limitation on Liability. Seller’s liability hereunder shall, at all times, be
subject to the limitations set forth in Section 10 of that certain Real Estate
Sale Agreement between Purchaser and Seller dated __________, 2016.
 
8. Counterparts. This Assignment may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.
 
[signature page follows next]
 

 
G-2 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
effective as of the date written above.
 
SELLER:
[SELLER]
 
 
By:
Name:
Its:
 
   
PURCHASER:
[PURCHASER]
 
 
By:
Name:
Its:
 



 

 
G-3 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
NOTICE TO TENANTS
 
111 River Street, Hoboken, NJ
 
___________, 20__
 
Re:           Sale of [NAME], [CITY], [STATE] (the “Property”)
 
Dear Tenant:
 
This is to notify you that the Property has been sold to [PURCHASER]
(“Purchaser”) and that ____________________________ has been retained by the
Purchaser as managing agent of the building. Any security or other deposits and
any prepaid rents under your lease have been transferred to the new owner.
 
Until further notice, all correspondence and notices shall be directed, and all
rents, additional rents and other charges under the Lease shall be paid to
Purchaser at the following addresses
 
For All Notices:                                    _____________________
 
_____________________
 
_____________________
 
_____________________
 
with a copy to:
 
_____________________
 
_____________________
 
_____________________
 
_____________________
 
For all rental payments and other charges:
 
If payment is made by check:
 
_____________________
 
_____________________
 
_____________________
 
_____________________
 
 
 
H-1

--------------------------------------------------------------------------------

 
 
 
or, if payment is to be made by wire transfer, pursuant to the following
instructions:
 
Account Name:                                _____________________
 
___________________
 
_____________________
 
Bank:                                _____________________
 
Account Number:                                _____________________
 
Bank ABA Number:                                           _____________________
 
If applicable, Purchaser and Purchaser’s lender (_____________________) should
be named as additional insureds under applicable insurance policies to be
maintained by you in accordance with the terms of your Lease.
 
Please contact us if you have any questions regarding the foregoing
 

 
Very truly yours,
[SELLER]
 
 
By:
Name:
Its:
 



 

 
H-2 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
NOTICE TO VENDORS
 
111 River Street, Hoboken, NJ
 
______________, 20__
 
Re:           Sale of [NAME], [CITY], [STATE] (the “Property”)
 
Dear Contractor:
 
This is to notify you that the Property has been sold to [PURCHASER]
(“Purchaser”). Purchaser has assumed all of the obligations of the undersigned
under the contract with you as of the date hereof.
 
Until further notice, all correspondence, notices and invoices for services
performed from and after the date hereof shall be directed to the Purchaser at
the following address:
 
For All Notices:                    _____________________
_____________________
_____________________
_____________________
 
with a copy to:
 
_____________________
 
_____________________
 
_____________________
 
If applicable, Purchaser and Purchaser’s lender (_____________________) should
be named as additional insureds under applicable insurance policies to be
maintained by you in accordance with the terms of your Contract.
 
Please contact us if you have any questions regarding the foregoing
 
 
 
 
I-1

--------------------------------------------------------------------------------

 

 
 

 
Very truly yours,
[SELLER]
 
 
 
 
By:__
Name:___________________
Its:_____________________
 



 

 
I-2 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
CERTIFICATE OF NON-FOREIGN STATUS
 
111 River Street, Hoboken, NJ
 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.
_______________, a ______________________(“Transferor”), is the owner for U.S.
tax purposes of the property commonly known as __________________. To inform the
transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by Transferor, the undersigned hereby certifies the
following on behalf of Transferor:
 
1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);
 
2.           Transferor’s U. S. employer identification number is ___________;
 
3.           Transferor’s office address is Two North Riverside Plaza, Suite
600, Chicago, Illinois 60606; and
 
4.           Transferor is not a “disregarded entity” as defined in IRS
Regulation 1.1445-2(b)(2)(iii).
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
 
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.
 

 
[TRANSFEROR]
 
By:_____________________
Name:___________________
Its:_____________________
 


 
J-1 

--------------------------------------------------------------------------------

 

EXHIBIT K
 
OMITTED
 

 
K-1 

--------------------------------------------------------------------------------

 

EXHIBIT L
 
FORM TENANT ESTOPPEL CERTIFICATE
 
111 River Street, Hoboken, NJ
 
[SELLER]
Two North Riverside Plaza, Suite 600
Chicago, Illinois 60606
Attn: _______________________
 
[PURCHASER]
[PURCHASER’S ADDRESS]
 
[PURCHASER’S LENDER]
[PURCHASER’S LENDER’S ADDRESS]
 
Ladies and Gentlemen:
 
At the request of [SELLER] (“Landlord”), made in connection with the proposed
sale of the property located at ______________________, in [CITY], [STATE] (the
“Property”) and Landlord’s interest in the “Lease” (as hereinafter defined) to
[PURCHASER] (“Purchaser”), the undersigned hereby certifies to Landlord,
Purchaser and Purchaser’s lender, if any, as follows:
 
1. The undersigned is the tenant under a lease with Landlord, dated __________,
___, [as amended by _________________, dated __________, ____ (collectively, the
“Lease”)][(the “Lease”)] for suite(s) _______ on the ________ floor(s) at the
Property (the “Premises”).
 
2. The Lease sets forth the entire agreement between Landlord and the
undersigned with respect to the Premises, is in full force and effect and has
not been amended, modified or extended.
 
3. The monthly [base][minimum] rent of $________ due under the Lease has been
paid through the date hereof, and all additional rent (consisting of $_________
per month for estimated operating expenses and estimated real estate taxes) due
under the Lease has been paid through the date hereof.
 
4. The Landlord is not in default under the Lease.
 
5. The expiration date of the Lease is ____________________, _____.
 
6. The amount of the security deposit currently held by Landlord under the Lease
is $ _______________.
 
 
 
L-1

--------------------------------------------------------------------------------

 
 
 
7. There is no prepaid rent, except $ _____________.
 
8. The undersigned has not assigned any of its interest in the Lease or
subleased all or any portion of the Premises, except as follows:
_____________________________.
 
9. The undersigned has no defenses, counterclaims, set-offs or concessions
against rent or charges due or to become due under the Lease.
 
10. The undersigned has unconditionally accepted the Premises and [has commenced
payment of full rent] [or] [is entitled to _____ month’s abatement of base rent,
as of the date hereof] under the Lease and is the owner and holder of the entire
tenant’s interest in the Lease.
 
11. All work required to be performed by Landlord as of the date hereof with
respect to the Lease and in connection with the Premises has been completed by
Landlord to the satisfaction of Tenant.
 
12. The “base year” for operating expense reimbursements and real estate taxes
under the Lease is ____.
 
13. The undersigned has no right or option pursuant to the Lease or otherwise to
purchase all or any part of the Premises or the Property.
 
14. This Tenant Estoppel Certificate (this “Certificate”) shall inure to the
benefit of Landlord, Purchaser, Purchaser’s Lender, if any, and their successors
and assigns.
 
15. The undersigned is duly authorized to execute this Certificate.
 
Very truly yours,
 
______________________, Tenant
 
By: ______________________                                                             
 
Name:______________________                                                              
 
Title:______________________                                                              
 
Date:           ____________________, 20__
 

 
L-2 

--------------------------------------------------------------------------------

 

EXHIBIT M
 
FORM GL ESTOPPEL CERTIFICATE
 
111 River Street, Hoboken, NJ
 
111 RIVER REALTY L.L.C.
c/o Mack-Cali Realty Acquisition Corp.
 
343 Thornall Street
 
Edison, New Jersey 08837-2206
 
Re:            Lots 1 and 2, Block 231.2, City of Hoboken, Hudson County, New
Jersey
 
Ladies and Gentlemen:
 
Reference is made to that certain Phase I Lease and Development Agreement dated
as of September 29, 2000 by and between the Port Authority of New York and New
Jersey (the “Port Authority”) and the City of Hoboken, New Jersey (the “City”)
as ground lessors (collectively, “Landlord”), and Block A South Waterfront
Development, L.L.C. (“Original Ground Lessee”), which was recorded in the Hudson
County Register of Deeds, New Jersey (the “Register’s Office”) on October 3,
2000 in Deed Book 5690, Page 98 (the “Original Ground Lease”), as amended by
that certain First Amendment to Phase I Lease and Development Agreement dated as
of June 1, 2001, by and between Landlord and Original Ground Lessee, which was
recorded in the Register’s Office on June 20, 2001 in Deed Book 5823, Page 234
(the “First Amendment”), as assigned to Phase I Block A South Waterfront
Development, L.L.C. (“Successor Ground Lessee”) pursuant to the terms of that
certain Assignment of Lease with Assumption and Consent dated June 26, 2002, by
and among Landlord, Original Ground Lessee and Successor Ground Lessee, which
was recorded in the Register’s Office on July 9, 2002 in Deed Book 6012, Page
312, as further assigned to Waterfront Corporate Center Realty Corporation
(“Second Successor Ground Lessee”) pursuant to that certain Assignment and
Assumption of Ground Lease dated March 31, 2004, by and among Landlord,
Successor Ground Lessee and Second Successor Ground Lessee, which was recorded
in the Register’s Office on April 22, 2004 in Deed Book 7271, Page 102, as
assigned to Hub Hoboken Properties LLC (which subsequently merged into Hub
Properties Trust) (“Tenant”) pursuant to that certain Assignment of Lease dated
August 11, 2009, which was recorded in the Register’s Office on August 11, 2009
in Deed Book 8681, Page 297 (the Original Ground Lease, as amended by the First
Amendment and as so assigned, the “Ground Lease”).
 
We have been advised that 111 River Realty L.L.C., a New Jersey limited
liability company (together with its successors and assigns, “Purchaser”) is
purchasing Tenant’s interest under the Ground Lease.
 
 
 
M-1

--------------------------------------------------------------------------------

 
 
 
The Port Authority and the City, as landlord under the Ground Lease hereby
certify and confirm to Purchaser as follows (all initially capitalized terms
used herein and not defined shall have the meanings set forth for such terms in
the Ground Lease):
 
1. The Port Authority is the owner of the fee simple estate in the leased
premises and together with the City, is the landlord under the Ground Lease.
Landlord has not assigned, conveyed, transferred, sold, encumbered or mortgaged
its interest in the Ground Lease or the leased premises, and there are currently
no mortgages, deeds of trust or other security interests encumbering Landlord’s
fee interest in the leased premises.
 
2. As of the date hereof, the Ground Lease is in full force and effect in
accordance with its terms and has not been assigned, modified, supplemented or
amended in any way whatsoever except as set forth above.  As of the date hereof,
there are no other agreements, whether oral or written, to which the Port
Authority or the City is a party by which the Port Authority or the City is
bound concerning the Ground Lease or the leasehold estate created under the
Ground Lease.
 
3. The term of the Ground Lease commenced on September 29, 2000 and expires on
September 30, 2098.
 
4. To the knowledge of the Port Authority and the City, as of the date hereof,
there exists no Event of Default under the Ground Lease and no condition or
event which after notice or lapse of time, or both, would constitute an Event of
Default or otherwise entitle Landlord to terminate the Ground Lease.
 
5. The City confirms that the Annual PILOT Rental (as defined in the Ground
Lease) and the O&M Rental, and the Port Authority confirms that the Basic
Rental, the Percentage Rental and all other sums and charges, including without
limitation the fees required to be paid pursuant to Section 4.7 of the Ground
Lease, have been paid in full through the date hereof.
 
6. The Port Authority confirms that Tenant shall have no further obligation to
make any payments of Additional Basic Rent or Lump Sum Payment Additional Basic
Rental under the Ground Lease.
 
7. The Port Authority and the City confirm that the Gross Square Footage for the
purpose of calculating Basic Rental under the Ground Lease is not in excess of
520,000 Gross Square Feet, and, as a result, 520,000 Gross Square Feet is used
in calculating Basic Rental, and Landlord confirms that Exhibit L to the Ground
Lease sets forth the schedule upon which Basic Rental is payable from and after
the date hereof through the expiration of the and the Development Square Footage
is not in excess of 468,000 Development Square Feet, and, as a result, 468,000
Development Square Feet is used for the purpose of calculating Annual PILOT
Rental and O&M Rental.
 
Please be advised that in connection with the Ground Lease and the undertakings
of Tenant thereunder, the following are or may be binding upon Tenant:  an
Exclusivity Agreement, dated January 1, 2000, among SJP Properties Company, the
City and the Port Authority, as amended by the First Amendment to Exclusivity
Agreement, dated June 1, 2001, among SJP Properties Company, the City and the
Port Authority, certain Design Guidelines, municipal ordinances and other such
regulations as have been or may be promulgated by the City in its normal course
of business.
 
 
 
M-2

--------------------------------------------------------------------------------

 
 
 
The Port Authority and the City and the person or persons executing this
estoppel certificate on behalf of the Port Authority and the City, respectively,
have the power and authority to execute this estoppel certificate. This estoppel
certificate is binding upon the Port Authority and the City and any of their
respective successors and assigns and may be relied upon by Tenant and their
respective successors and assigns.
 
Nothing contained herein shall constitute a waiver of any rights of the Port
Authority or the City with regard to the Tenant or its servants, agents and
employees, based on any representation made herein or a waiver of any right,
claim or undertaking that the City and the Port Authority may or will have
against the Tenant or its servants, agents and employees.
 
The statements contained herein are as of the date hereof and neither the City
nor the Port Authority is obligated or under any legal, contractual or other
obligations, now or in the future, to amend, supplement, correct, modify or
update the information contained herein or advise of any changes to such
information, except to the extent required under the Ground Lease.
 
This estoppel certificate may be executed in counterparts and once fully
executed in counterparts shall be in full force and effect as if all parties
hereto executed the same original.
 
Tenant, Purchaser and any other party that acquires Tenant’s leasehold interest
under the Lease (and each of their respective successors and assigns) may rely
on this Certificate.
 
The City and the Port Authority assume no express or implied liability for the
statements contained herein.  Neither the Mayor of the City nor the
Commissioners of the Port Authority, nor any of them, nor any officer, director,
elected official, attorney, agent or employee of the City or the Port Authority,
shall be charged personally with any liability or held personally liable in
connection with any term or provision of this letter or the statements contained
herein or because of acts or omissions of any such individual.
 

 
Very truly yours,
 
THE CITY OF HOBOKEN
 
By:______________________
Name:______________________
Title:______________________
 
 
 
THE PORT AUTHORITY OF THE NEW
YORK AND NEW JERSEY
 
By:______________________
Name:______________________
Title:______________________


 
M-3 

--------------------------------------------------------------------------------

 

EXHIBIT N
 
LITIGATION MATTERS
 
111 River Street, Hoboken, NJ
 
None
 

 
N-1 

--------------------------------------------------------------------------------

 

EXHIBIT O
 
OMITTED
 
111 River Street, Hoboken, NJ
 

 
O-1 

--------------------------------------------------------------------------------

 

EXHIBIT P1
 
ASSIGNMENT AND ASSUMPTION OF LEASE
 
111 River Street, Hoboken, NJ
 
ASSIGNMENT OF LEASE
 
WITH ASSUMPTION AND CONSENT
 
THIS AGREEMENT, made as of __________, 2016 among THE CITY OF HOBOKEN
(hereinafter called the “City”), a municipal corporation of the State of New
Jersey having its office at City Hall, Hoboken, New Jersey 07030, THE PORT
AUTHORITY OF NEW YORK AND NEW JERSEY (hereinafter called “the Port Authority”),
a body corporate and politic created by Compact between the States of New York
and New Jersey with the consent of the Congress of-the United States of America
and having its office at One World Trade Center, 67th floor, New York, New York
10048, HUB PROPERTIES TRUST (hereinafter called the “Assignor”), a real estate
investment trust organized and existing under the laws of the State of Maryland
and having an office at Two North Riverside Plaza, Suite 2100, Chicago, Illinois
60606, and__________________ (hereinafter called the “Assignee”), a
_________________ organized and existing under the laws of the State of
__________________ and having an office at _________________________.
 
WITNESSETH, THAT:
 
WHEREAS, the Assignor desires to assign to the Assignee that certain Lease and
Development Agreement dated as of September 29, 2000 made by and among the City,
the Port Authority and Block A South Waterfront Development, LLC and
hereinafter, as the same may heretofore have been amended or extended, including
as amended by First Amendment to Phase I Lease and Development Agreement dated
June 1, 2001, called the “Lease”, which Lease was recorded on October 3, 2000 in
the Land Records of Hudson County, New Jersey, in Deed Book 5690 at Page 98,
covering premises located within the Hoboken Waterfront Development Project Area
more particularly described in Exhibit A annexed hereto (the “Premises”), the
surface area of which (but not the air rights) is leased to the City by the Port
Authority; and
 
WHEREAS, the City and the Port Authority are willing to consent to such
assignment;
 
NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, the City, the Port Authority, the Assignor and the Assignee hereby
agree as follows:
 
1.           The Assignor does hereby assign, convey; transfer and set over the
Lease and the leasehold estate created thereby, and all right, title and
interest of the Assignor in and to the building and improvements erected on the
Premises, to the Assignee, its legal representatives, successors and assigns, to
its and their own proper use, benefit to have and to hold the same unto the
Assignee, its legal representatives, successors and assigns, from the ____ day
of _________, 2016 (“Effective Date”), for and during all the rest, residue and
remainder of the term of the letting under the Lease, subject nevertheless to
all the terms, provisions, covenants and conditions contained therein.
 
 

--------------------------------------------------------------------------------

 
1FORMAT TO BE REVISED AS REQUIRED FOR RECORDING IN COUNTY IN WHICH PROPERTY IS
LOCATED
 
 
 
P-1

--------------------------------------------------------------------------------

 
 
 
2.           The City and the Port Authority hereby consent to the foregoing
assignment, conveyance and transfer. Notwithstanding anything herein to the
contrary, the granting of such consent by the City and the Port Authority shall
not be, or be deemed to operate as, a waiver of the requirement for consent or
consents to each and every subsequent assignment by the Assignee or by any
subsequent assignee to the extent required under the Lease.
 
3.           The Assignee does hereby, effective from and after the Effective
Date, assume the performance of and does hereby agree to perform, observe and be
subject to all the terms, provisions, covenants and conditions, including
without limitation the obligations to pay Rental, contained in the Lease which
are to be performed or observed by or are applicable to the Developer/Lessee
thereunder on and after the Effective Date, subject to the provisions of
Section 45.2 of the Lease which is incorporated in this Agreement by reference.
Without limiting the foregoing, the Assignee covenants and agrees that the
Assignee will use the Premises solely for the purposes set forth in Section 3.2
of the Lease and that such use shall be subject to all of the provisions of the
Lease. The execution of this Agreement by the City and the Port Authority does
not constitute a representations by either or both of them that the Assignor has
performed or fulfilled every obligation required by the Lease through the date
of this Agreement; and as to such matters the Assignee agrees to rely solely
upon the representation of the Assignor and any estoppel certificate executed by
the City and the Port Authority pursuant to Section 18.13 of the Lease.
 
4.           The Assignor agrees that this assignment of the Lease and the
consent of the City and the Port Authority hereto shall not in any way
whatsoever affect or impair the liability of the Assignor to perform all the
terms, provisions, covenant and conditions, including without limitation thereto
the obligation to pay Rental, of the Lease on the part of the Developer/Lessee
to be performed prior to the Effective Date, subject to the provisions of
Section 45.2 of the Lease. However, the Assignor shall be, and hereby is,
relieved of all liability and obligations accruing under the Lease on and after
the Effective Date.
 
5.           Assignee agrees to accept this assignment subject to the
restrictions contained in that certain Deed Notice dated August 21, 2003 made by
the Port Authority of New York and New Jersey and recorded in Book 07133, Page
00108 (“Deed Notice”) and the restrictions contained therein and to comply with
all, and not violate any, conditions of the Deed Notice.
 
6.           The provisions of Section 45.1 of the Lease shall be applicable to
this Agreement and are hereby incorporated by reference herein.
 

 
 

 
P-2 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the City, the Port Authority, the Assignor and the Assignee
have executed this Agreement as of the date first hereinabove set forth.
 
 
 
 
 
 
 
ATTEST:
 
______________________
 
ASSIGNOR:
 
 
 
 
By:______________________                                                         
Name:______________________                                                         
Title:______________________                                                         
(Seal)
 
 
 
 
 
 
 
ATTEST:
 
______________________
 
ASSIGNEE:
 
 
 
 
By:______________________                                                         
Name:______________________                                                         
Title:______________________                                                         
(Seal)
 
 
 
 
 
 
 
ATTEST:
 
______________________
 
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY:
 
 
 
 
By:______________________                                                         
Name:______________________                                                         
Title:______________________                                                         
(Seal)
 
 
 
 
 
 
 
ATTEST:
 
______________________
 
THE CITY OF HOBOKEN:
 
 
 
 
By:______________________                                                         
Name:______________________                                                         
Title:______________________                                                         
(Seal)
 



 

 
P-3 

--------------------------------------------------------------------------------

 

EXHIBIT Q
 
111 River Street, Hoboken, NJ
 
OMITTED
 

 
Q-1 

--------------------------------------------------------------------------------

 


EXHIBIT R
 
111 River Street, Hoboken, NJ
 
FORM SELLER ESTOPPEL CERTIFICATE
 
[Property description with City, State]
 
[PURCHASER]
[PURCHASER’S ADDRESS]
 
[PURCHASER’S LENDER]
[PURCHASER’S LENDER’S ADDRESS]
 
Ladies and Gentlemen:
 
At the request of [PURCHASER] (“Purchaser”), the undersigned [SELLER]
(“Landlord”), hereby certifies to Purchaser and Purchaser’s lender, if any, as
follows in connection with the proposed sale of the property located at
__________________, in [CITY], [STATE] (the “Property”), all to the “Landlord’s
Knowledge”:
 
1. ________________________________ (“Tenant”) is the tenant under a lease with
Landlord, dated __________, ____, [as amended by _________________, dated
__________, ____ (collectively, the “Lease”)][(the “Lease”)] for suite(s)
_______ on the ________ floor(s) at the Property (the “Premises”).
 
2. The Lease sets forth the entire agreement between Landlord and Tenant with
respect to the Premises, is in full force and effect and has not been amended,
modified or extended.
 
3. The monthly [base][minimum] rent of $________ due under the Lease has been
paid through the date hereof, and all additional rent (consisting of $_________
per month for estimated operating expenses and estimated real estate taxes) due
under the Lease has been paid through the date hereof.
 
4. The Landlord is not in default under the Lease.
 
5. The expiration date of the Lease is ____________________, _____.
 
6. The amount of the security deposit currently held by Landlord under the Lease
is $ _______________.
 
7. There is no prepaid rent, except $ _____________.
 
 
 
R-1

--------------------------------------------------------------------------------

 
 
 
8. The Tenant has not assigned any of its interest in the Lease or subleased all
or any portion of the Premises, except as follows:
_____________________________.
 
9. The Tenant has no defenses, counterclaims, set-offs or concessions against
rent or charges due or to become due under the Lease.
 
10. The Tenant has unconditionally accepted the Premises and [has commenced
payment of full rent] [or] [is entitled to _____ month’s abatement of base rent,
as of the date hereof] under the Lease and is the owner and holder of the entire
tenant’s interest in the Lease.
 
11. All work required to be performed by Landlord as of the date hereof with
respect to the Lease and in connection with the Premises has been completed by
Landlord to the satisfaction of Tenant.
 
12. The “base year” for operating expense reimbursements and real estate taxes
under the Lease is ____.
 
13. The Tenant has no right or option pursuant to the Lease or otherwise to
purchase all or any part of the Premises or the Property.
 
14. This Seller Estoppel Certificate (this “Certificate”) shall inure to the
benefit of Purchaser, Purchaser’s Lender, if any, and their successors and
assigns.
 
15. The undersigned is duly authorized to execute this Certificate.
 
When used herein, the term “Landlord’s Knowledge” shall mean and be limited to
the conscious actual (and not implied or constructive) knowledge of David
Weinberg and Allen Samuel (“Landlord’s Representatives”) and shall not be
construed to refer to the knowledge of any other member, officer, director,
trustee, shareholder, venturer, consultant, employee, agent, property manager or
representative of Landlord, its partners or members (including without
limitation Landlord’s counsel, property manager or broker), or of any affiliate
of any of the foregoing, or to impose or have imposed upon Landlord’s
Representatives any duty to investigate the matters to which such knowledge, or
the absence thereof, pertains.  There shall be no personal liability on the part
of any Landlord’s Representative or any employee of Landlord’s property manager
arising out of any representations or warranties made herein.
 
The foregoing certifications shall survive the closing of the sale of the
Property to Purchaser, but only for a period of one hundred eighty (180) days
thereafter (or such shorter period of time in the event Purchaser receives an
estoppel certificate from the Tenant under the Lease which obviates any or all
of Landlord’s foregoing certifications in accordance with Section 8.2 of the
Real Estate Sale Agreement dated _____________, ____ by and between Landlord and
Purchaser relating to the Property (the “Sale Agreement”)).
 
The liability of Landlord hereunder shall be subject to the provisions of
Section 10 of the Sale Agreement.
 
 
 
R-2

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
[SELLER]
 
 
By:_____________________
Name:_____________________
Its:___



 

 
R-3 

--------------------------------------------------------------------------------

 
